ICJ_091_ApplicationGenocideConvention_BIH_SCG_2007-02-26_JUD_01_ME_10_EN.txt.                                                                              381




      DISSENTING OPINION OF JUDGE AD HOC MAHIOU

[Translation]

   1. Course of proceedings and related effects — Respondent’s conduct and
access to the Court — Chronology of events — Analysis of the Respondent’s
conduct — Respondent’s unilateral declarations and their implications for its
treaty obligations and its status with the United Nations — Issues of acquies-
cence and estoppel — Effects of the Respondent’s conduct and the Convention
for the Prevention and Punishment of the Crime of Genocide.
   2. State responsibility in respect of the Convention on the Prevention and
Punishment of the Crime of Genocide — Contents and scope of the travaux
préparatoires — Issue of the addition of State responsibility for acts of geno-
cide — Recognition of the civil responsibility of States — Link between the
Genocide Convention and the rules of international law on responsibility.
   3. Question of evidence with respect to genocide — Burden of proof — Cri-
teria to be adopted — Contribution of the jurisprudence of the international
criminal tribunals and particularly the International Criminal Tribunal for the
former Yugoslavia — Powers of the Court — Article 49 of the Statute and Arti-
cle 62 of the Rules of Court — Criticism of the Court’s position in refusing to
make use of the powers available to it with respect to evidence.
   4. Intentional element of the crime of genocide — Definition of the inten-
tional element — To destroy, in whole or in part, a group, as such — To destroy
a national, ethnical, racial or religious group — Total or partial destruction of
the Muslims of Bosnia and Herzegovina — Positive or negative definition of a
group — Relevance of application to the present case — Evidence and deduction
of genocidal intent — Intent of the perpetrators of acts of genocide — Geno-
cidal intent or knowledge of such intent for accomplices — Policy of ethnic
cleansing and its links to the genocide — Contribution of the jurisprudence of
the international criminal tribunals.
   5. Attributability of responsibility for the crime of genocide to the Respon-
dent — Respondent’s responsibility for acts committed by its de jure organs —
Respondent’s responsibility for the acts of organs of Republika Srpska regarded
as de facto organs of the Respondent — Respondent’s responsibility for the acts
of organs of Republika Srpska in view of the control exerted over them by the
Respondent — Respondent’s responsibility for incitement and conspiracy to
commit genocide — Respondent’s responsibility for complicity in genocide.




                             TABLE OF CONTENTS

                                                                      Paragraphs
INTRODUCTION                                                                 1-3
 I. THE COURSE OF THE PROCEEDINGS AND RELATED EFFECTS                       4-36

                                                                             342

        APPLICATION OF GENOCIDE CONVENTION (DISS. OP. MAHIOU)           382

   A. The effects of the Respondent’s conduct and access to the
      Court                                                            8-18
      1. Chronology                                                    8-10
      2. Analysis of the Respondent’s conduct                         11-18
         (a) The implications of the FRY’s unilateral declaration
             regarding membership of the United Nations as the
             continuator State of the former SFRY                     11-12
         (b) The issues of acquiescence and estoppel                  13-18
   B. The effects of the Respondent’s conduct and the Genocide
      Convention                                                      19-36
      1. Chronology                                                      19
      2. Analysis of the Respondent’s conduct                         20-36
II. STATE RESPONSIBILITY IN RESPECT OF THE CONVENTION ON THE
    PREVENTION AND PUNISHMENT OF THE CRIME OF GENOCIDE                37-49
    A. An examination of the travaux préparatoires for the Genocide
       Convention                                                     41-45
    B. The nature of State responsibility                             46-49
III. THE QUESTION OF EVIDENCE                                         50-63
IV. THE PROBLEM OF INTENT IN THE CRIME OF GENOCIDE                    64-91
    A. The intentional element                                        66-78
       1. To destroy, in whole or in part, a group, as such           71-72
       2. A national, ethnical, racial or religious group             73-78
    B. Deduction of genocidal intent                                  79-91
       1. Evidence of genocidal intent                                81-82
       2. Ethnic cleansing                                            83-85
       3. The case law of the ICTY                                    86-91
V. THE ISSUE OF THE ATTRIBUTABILITY OF ACTS OF GENOCIDE TO THE
   RESPONDENT                                                         92-129
   A. The responsibility of the Respondent for acts committed by its
      de jure organs                                                  94-100
   B. The responsibility of the Respondent for the acts of organs of
      the Republika Srpska                                           101-117
      1. The organs of the Republika Srpska regarded as de facto
         organs of the Respondent                                    102-111
      2. The control exerted by the Respondent over the organs of
         the Republika Srpska                                        112-117
   C. The responsibility of the Respondent for other acts related to
      genocide                                                       118-122
   D. Aid or assistance provided by the Respondent in the commis-
      sion of genocide                                               123-129




                                                                        343

         APPLICATION OF GENOCIDE CONVENTION (DISS. OP. MAHIOU)                      383

                                   INTRODUCTION

   1. Beyond the terrible human tragedy that it represents, as the Parties
in dispute admit that some 100,000 individuals lost their lives in usually
very cruel circumstances, while others were left with an unspeakable
range of physical and psychological scars, the Bosnia and Herzegovina v.
Serbia and Montenegro case is probably the most important, the most
complex and the most difficult one ever to come before the International
Court of Justice. It is exceptional just in terms of proceedings, as the case
has been before the Court for over 14 years now and the hearings on the
merits were constantly put back by an unparalleled procedural battle ; all
possible and conceivable means have been called upon and exploited
beyond the point of what the Court’s Statute might legitimately permit ;
it therefore seems appropriate to review the course of the proceedings
and the conduct of the Respondent. It is also exceptional for the volume
of written arguments, pleadings and testimony. It is exceptional above all
in that it is the first time that the Court has been seised to adjudicate on
an accusation of genocide and its consequences, given that genocide is
considered to be the worst crime of which either an individual or a State,
as in the present instance, can be accused. This case has allowed the
Court to apply the Convention on the Prevention and Punishment of the
Crime of Genocide and to interpret most of its provisions, some of which
have given rise to considerable debate as to their meaning and the scope
which should be attributed to them 1. It was incidentally in its reference to
genocide in the Armed Activities on the Territory of the Congo case that
the Court put to one side its hesitations and reservations regarding the
jus cogens, by expressly asserting that the rule prohibiting genocide assur-
edly constituted a peremptory norm of international law (Armed Activi-
ties on the Territory of the Congo (Democratic Republic of the Congo v.
Rwanda), Judgment, I.C.J. Reports 2006, pp. 31-32, para. 64).

   2. The importance, complexity and difficulty also and especially extend
to the merits of the case, as is evidenced by the length of the Court’s
Judgment, most of the considerations of which could be commented
upon to express agreement or dissent regarding one aspect or another of
the assertions made, the reasoning used and the findings arrived at. I did
not, however, regard it as appropriate or relevant to do so ; I humbly sub-
mit that the purpose of a judge’s separate opinion, even a dissenting one,
is not to engage in excessively lengthy considerations of substance, to
undertake a re-examination and re-appraisal of each of the points addressed
by the Court and to put together, as it were, another Judgment ; the aim
is rather to focus on a number of key elements in the Court’s approach in

   1 The Court has thus contradicted the opinion of one author who rather rashly asserted

the following : “The Genocide Convention is unnecessary when applicable and inapplica-
ble when necessary” (G. Schwarzenberger, International Law, Vol. 1, 3rd ed., 1957,
p. 143).

                                                                                    344

        APPLICATION OF GENOCIDE CONVENTION (DISS. OP. MAHIOU)            384

order to identify the points of fact and of law which may lead one to
agree or disagree with all or part of its reasoning and findings. For exam-
ple, it would appear that the novelty and singularity of the issues raised
for the Court by this genocide case have revealed not only shortcomings
in the approach adopted, but possibly also the limits to the exercise of the
Court’s judicial functions. While the Court holds itself to be fully com-
petent to settle all the difficult and complex issues surrounding an allega-
tion of genocide, it did not see fit to provide itself with the real means to
carry out such a task. The aim of this opinion is essentially, on the one
hand, to record my views on certain aspects of the issues raised by the
Court, even where I do not disagree with the solutions applied, and, on
the other hand, to indicate and explain, with all due respect for the
Court, my points of contention as regards the approach it adopted in per-
forming its judicial function and the major findings at which it has
arrived.


   3. As indicated above, I do not intend to address all the issues which
could legitimately be raised by each of the points considered by the
Court, or even a majority of them ; the present opinion will be confined to
a few major points which, to my mind, constitute the crux of the prob-
lem. It is true, nevertheless, that a great many of the issues are linked
more or less solidly to each other and a response to one often implies,
explicitly or implicitly, a response to the other ; this allows for a leaner
elucidation of the arguments which follow, addressing in turn the course
of the proceedings, State responsibility in respect of the Convention for
the Prevention and Punishment of the Crime of Genocide, the question
of evidence, the problem of intent in the crime of genocide and the issue
of the attributability of the crime of genocide and related acts to the
Respondent.



      I. THE COURSE OF THE PROCEEDINGS AND RELATED EFFECTS

   4. Although it is the Respondent’s prerogative to draw on all the pos-
sibilities afforded by the Court’s Statute and Rules to assert its point of
view, I believe it is worthwhile, in this case, to review the course of the
proceedings, as the Court was obliged to rule several times on its jurisdic-
tion, after having established it 11 years earlier in 1996. Given that the
course of these proceedings was dominated by the Respondent’s initia-
tives, a review of its conduct and all the resulting implications will be
instructive.

  5. From 1992 to 2000, the Federal Republic of Yugoslavia (hereinafter
the FRY) claimed to be the only continuator State of the former Socialist
Federal Republic of Yugoslavia (SFRY) and consistently maintained

                                                                         345

        APPLICATION OF GENOCIDE CONVENTION (DISS. OP. MAHIOU)            385

that it was bound by all the international commitments entered into by
the former SFRY. It regarded itself as a Member of the United Nations
and thus a party to the Statute of the Court, and certainly did not hesi-
tate to use the right of access to the Court that is granted by the Statute.
As the respondent State in the present case concerning the Application of
the Convention on the Prevention and Punishment of the Crime of Geno-
cide (Bosnia and Herzegovina v. Serbia and Montenegro), the FRY dis-
puted the Court’s jurisdiction, but on grounds other than Article IX of
the Genocide Convention ; not only did it take part in the proceedings by
submitting requests for the indication of provisional measures in response
to the requests filed by Bosnia and Herzegovina in 1993 and by raising
preliminary objections in 1995, but it filed counter-claims in 1997. The
FRY also appeared before the Court as an Applicant ; on 29 April 1999
it filed ten Applications concerning NATO Member States. Finally, the
FRY is the Respondent in another case pending before the Court, having
been accused in the Application filed by Croatia on 2 July 1999 of vio-
lations of the Genocide Convention.
   6. In September 2000, Mr. Koštunica won the presidential election
and the democratic opposition implemented a change of régime in Serbia
and Montenegro. The new Government of Serbia and Montenegro then
decided to alter its position concerning the automatic continuation of the
legal personality of the former SFRY, its membership of the United
Nations and its status as a party to the Court’s Statute and to the Geno-
cide Convention. Consequently, it applied for admission to the United
Nations as a new Member, eight years after the Security Council and
General Assembly resolutions encouraging it to do so. The FRY was
admitted to the United Nations on 1 November 2000. Subsequently, the
FRY adopted a completely different attitude from the one held before
that date, stating that it had discovered a posteriori that prior to 1 Novem-
ber 2000 it had not been a Member of the United Nations and, conse-
quently, had not been a party to the Court’s Statute or to the Genocide
Convention. Thus on 23 April 2001, the Respondent filed an Application
seeking revision of the Judgment of 11 July 1996 on the Preliminary
Objections (in which the Court established its jurisdiction under Arti-
cle IX of the Genocide Convention), on the grounds that its admission to
the United Nations on 1 November 2000 unequivocally demonstrated
that it had not been a party to the Statute of the Court or to the Geno-
cide Convention before that date. On 4 May 2001, it submitted an Ini-
tiative to the Court to reconsider ex officio jurisdiction in the present
case, which was based on the same arguments to challenge the Court’s
jurisdiction. Similarly, in its oral arguments in 2006, Serbia and Mon-
tenegro defended the position that it



    “was not a party to the Statute, and had no access to the Court when
    the Application was submitted . . . the Respondent never became

                                                                         346

        APPLICATION OF GENOCIDE CONVENTION (DISS. OP. MAHIOU)             386

    bound by Article IX of the Genocide Convention. Serbia and Mon-
    tenegro did not consent to the jurisdiction of this honoured Court in
    this case.” (CR 2006/12, p. 47, para. 1.11.)
   7. It should be pointed out that the identity of the State, as a legal per-
son, is not affected by changes in the stance and composition of its rulers.
And of course the Court is not open to governments, but to States.
Moreover, international law attributes legal consequences to certain mani-
festations of the unilateral will of States. Hence the acknowledgment of
the situation, notification, acquiescence and conduct of a State during
proceedings all give rise to obligations for the States concerned. The
jurisprudence of the International Court of Justice has attributed legal
consequences to State conduct on a number of occasions : Arbitral Award
Made by the King of Spain on 23 December 1906, I.C.J. Reports 1960,
p. 213, “Nicaragua, by express declaration and by conduct, recognized
the Award as valid and it is no longer open to Nicaragua to go back
upon that recognition and to challenge the validity of the Award” ; Tem-
ple of Preah Vihear (Cambodia v. Thailand), I.C.J. Reports 1962, p. 32,
“that Thailand is now precluded by her conduct from asserting that she
did not accept it”. Although the Court had already had reason to observe
that

    “[i]t is indeed unusual that a State which has submitted a claim by
    the filing of an Application should subsequently challenge the juris-
    diction of the Court to which of its own accord it has applied”
    (Monetary Gold Removed from Rome in 1943, Preliminary Question
    (Italy v. France, United Kingdom and United States of America),
    Judgment, I.C.J. Reports 1954, p. 28),
Serbia and Montenegro went a great deal further, adopting positions
which contradicted what it had previously accepted, expressly or tacitly,
in the present case. This change of attitude by Serbia and Montenegro
concerning the Court’s jurisdiction, by challenging the country’s mem-
bership of the United Nations and its obligations under the Genocide
Convention, raises many issues which deserve our attention here.


 A. The Effects of the Respondent’s Conduct and Access to the Court

1. Chronology
  8. The FRY had consistently maintained that it was the continuator
State of the former SFRY and thus a Member of the United Nations, a
position very well described by Serbia and Montenegro in the course of
the oral proceedings of 2006 :
      “The essence of the position taken by the former Government of
    the FRY was the following : we stayed on course. We are a founding

                                                                          347

        APPLICATION OF GENOCIDE CONVENTION (DISS. OP. MAHIOU)         387

    Member of the United Nations. We remained a Member of the
    United Nations, and a party to international conventions continuing
    the personality of the former Yugoslavia. We remained the same
    State from which others have tried to secede (or did secede).
    Hence, our admission to the United Nations is beside the point,
    and no scrutiny under Article 4 of the Charter is needed, since
    we never ceased to be a Member. Due to continuity, we remained
    a Member of the United Nations, and we remained a party to
    the treaties to which the SFRY was a party.” (CR 2006/12, p. 53,
    para. 1.33.)


  9. When the Federal Republic of Yugoslavia was proclaimed on
27 April 1992, a formal declaration was adopted in its name, whereby :

       “The Federal Republic of Yugoslavia, continuing the State, inter-
    national legal and political personality of the Socialist Federal
    Republic of Yugoslavia, shall strictly abide by all the commitments
    that the Socialist Federal Republic of Yugoslavia assumed interna-
    tionally.”
The intention thus expressed by the FRY to abide by the international
treaties to which the former Yugoslavia had been a party was confirmed
in an official Note dated 27 April 1992 addressed to the Secretary-Gen-
eral by Yugoslavia’s Permanent Mission to the United Nations (United
Nations, doc. A/46/915, Ann. I). In the present case, it continued to take
numerous and repeated initiatives attesting to its full participation. For
example :
— on 1 April 1993 and 9 August 1993, in its written observations on the
  provisional measures requested by Bosnia and Herzegovina, the FRY
  made its own requests for the indication of provisional measures ;

— on 26 June 1995, the FRY raised preliminary objections regarding the
  admissibility of the Application and the Court’s jurisdiction, but
  none of those objections concerned the issue of access to the Court,
  the acceptance by the FRY of the Court’s jurisdiction or its status as
  a party to the Genocide Convention ;
— on 23 July 1997, the FRY filed its Counter-Memorial in which it sub-
  mitted counter-claims ;
— on 26 April 1999, the FRY made a declaration recognizing the juris-
  diction of the Court as compulsory by virtue of Article 36, para-
  graph 2, of the Court’s Statute ;
— on 29 April 1999, the FRY submitted Applications instituting
  proceedings against ten NATO Member States, in each of which
  it based the jurisdiction of the Court on Article IX of the Genocide
  Convention and specified in its request for the indication of

                                                                      348

          APPLICATION OF GENOCIDE CONVENTION (DISS. OP. MAHIOU)                       388

  provisional measures that it was indeed a Member of the United
  Nations ;
— on 20 April 2001, the FRY withdrew its counter-claims against Bos-
  nia and Herzegovina.
   10. However, alongside these procedural measures, other far more
problematic initiatives were to be taken. Thus in June 1999, the Serb
member of the joint Presidency of Bosnia and Herzegovina, taking
advantage of the temporary powers conferred by the rotating chairman-
ship of the Presidency of Bosnia and Herzegovina 2, informed the Court
of two decisions : the appointment of a Co-Agent, by a letter of 9 June
1999, and Bosnia and Herzegovina’s intention of discontinuing the pro-
ceedings against the FRY, by a letter of 10 June 1999. Both letters were
addressed directly to the Court instead of being sent via the original
Agent who had represented Bosnia and Herzegovina until that point,
who on 14 June 1999 informed the Court that no decision had been taken
to discontinue the proceedings ; on 15 June 1999, the FRY hastened to
accept the discontinuance, while the same original Agent of Bosnia and
Herzegovina intervened again, on 21 June 1999, to reiterate that no
decision to discontinue the case had been made. A further development
took place on 3 September 1999, when the FRY informed the Court that
it had agreed with the Bosnian Serb President of Bosnia and Herzegovina
to put an end to the proceedings. On 15 September 1999, the new Presi-
dent of Bosnia and Herzegovina exposed to the Court the joint manoeu-
vring of the FRY and the Bosnian Serb President of Bosnia and Herze-
govina, indicating that there had never been any decision to discontinue
proceedings or to appoint a Co-Agent in the case.

2. Analysis of the Respondent’s conduct
  (a) The implications of the FRY’s unilateral declaration regarding
      membership of the United Nations as the continuator State of the
      former SFRY
  11. The International Law Commission’s Special Rapporteur on the
unilateral acts of States has tabled for discussion a draft article worded as
follows to define a unilateral act :
     “an unequivocal expression of will which is formulated by a State
     with the intention of producing legal effects in relation to one or
     more other States or international organizations, and which is known
     to that State or international organization” 3.


  2 The Presidency of Bosnia and Herzegovina is a joint institution comprising three

members (one Bosniak, one Croat and one Serb), with a rotating chair.
  3 Report of the International Law Commission on the Work of its Fifty-second Session,

Official Records of the General Assembly, Supplement No. 10 (A/55/10), p. 88, footnote 165.

                                                                                      349

           APPLICATION OF GENOCIDE CONVENTION (DISS. OP. MAHIOU)                 389

It is generally accepted that diplomatic conduct engages the State, and
the Court acknowledges that certain declarations define the attitude of a
State in such a way that it is not at liberty to change that attitude sub-
sequently. In the Nuclear Tests case, the Court adopted the following
position :
        “It is well recognized that declarations made by way of unilateral
      acts, concerning legal or factual situations, may have the effect of
      creating legal obligations. Declarations of this kind may be, and
      often are, very specific. When it is the intention of the State making
      the declaration that it should become bound according to its terms,
      that intention confers on the declaration the character of a legal under-
      taking, the State being thenceforth legally required to follow a
      course of conduct consistent with the declaration. An undertaking of
      this kind, if given publicly, and with an intent to be bound, even
      though not made within the context of international negotiations, is
      binding.” (Nuclear Tests (Australia v. France), Judgment, I.C.J.
      Reports 1974, p. 267, para. 43.)
   12. Thus the declaration made by the Government of the FRY on
27 April 1992, confirmed by the official Note to the Secretary-General of
the United Nations of the same date, in which it undertook to comply
with the international treaties to which the former Yugoslavia was a
party, is indeed a unilateral expression of will, attributable to the FRY
and intentionally designed to produce legal effects. Moreover, “to have
legal effect, there was no need for these statements to be addressed to a
particular State, nor was acceptance by any other State required” (ibid.,
p. 269, para. 50) ; Bosnia and Herzegovina’s position with regard to a uni-
lateral act undertaken by the FRY normally has no bearing on its legal
effects.


  (b) The issues of acquiescence and estoppel

   13. While estoppel and acquiescence both flow from the general prin-
ciple of good faith, what sets estoppel apart from acquiescence, strictly
speaking, is the element of detriment or prejudice caused by the change in
attitude of one State towards another State.
   14. The Dictionnaire de droit international public thus defines acquies-
cence as : “Consent held to be given by a State in view of its (active or
passive) conduct with respect to a given situation” 4. According to the
Court, acquiescence is “equivalent to tacit recognition manifested by uni-
lateral conduct which the other party may interpret as consent” (Delimi-
tation of the Maritime Boundary in the Gulf of Maine (Canada/United

 4   J. Salmon (ed.), Dictionnaire de droit international public, 2001, p. 21.

                                                                                 350

          APPLICATION OF GENOCIDE CONVENTION (DISS. OP. MAHIOU)                        390

States of America), Judgment, I.C.J. Reports 1984, p. 305, para. 130).
For a State to be bound by its passivity, certain elements are required,
mere silence on its own not appearing sufficient to engage a State — it
must be a “qualified silence” : “if a State, which is aware of the claims of
an opposing party, refrains from reacting during a certain period of time,
despite its interest and in spite of the opportunities allowing for a reac-
tion, it may reasonably be assumed that it intends itself to be engaged” 5.

   15. In the instant case, the fact that the FRY submitted a request for
provisional measures, then made counter-claims in its Counter-Memorial
(declared admissible by the Court in its Order of 17 December 1997) 6
attested to active conduct manifesting its right to appear before the
Court. The fact that preliminary objections were filed concerning the
admissibility of the Application and the Court’s jurisdiction with respect
to Bosnia and Herzegovina, but not one about the jurisdiction of the
Court over the FRY or its right of access to the Court, was also highly
significant ; whereas one might legitimately have expected the Respond-
ent to raise all the preliminary objections which might have moved the
Court to acknowledge a lack of jurisdiction, as this was the “opportunity
for protest to be lodged” 7, the FRY did not take advantage of such an
opportunity. Thus the fact that the issue of access to the Court was not
raised during eight years of proceedings, when it was in the Respondent’s
interest to advance such an argument, is an element demonstrating the
Respondent’s acquiescence and evidence that at that time the FRY had
no doubt about its status as a party to the Court’s Statute. That acqui-
escence was of an active rather than a passive variety, as the FRY effec-
tively used its right of access to the Court, not just by participating in
proceedings, but also by submitting its own counter-claims in the present
case, as well as ten Applications instituting procedure in 1999 (Legality
of the Use of Force).


  16. According to the Dictionnaire de droit international public, estop-
pel is :
     “a peremptory objection, often viewed as a procedural objection,
     preventing a State party to proceedings from asserting a claim or
     submitting an argument which contradicts its earlier conduct or a
     position taken previously on which a third party legitimately relied” 8.



  5 H. Das, “L’estoppel et l’acquiescement : assimilations pragmatiques et divergences

conceptuelles”, Revue belge de droit international, 1997, Vol. 30, p. 619.
  6 Article 80 of the Rules of Court indicates that a counter-claim can only be heard if “it

comes within the jurisdiction of the Court”.
  7 H. Das, op. cit., 1997, Vol. 30, p. 622.
  8 J. Salmon (ed.), op. cit., p. 450.



                                                                                       351

         APPLICATION OF GENOCIDE CONVENTION (DISS. OP. MAHIOU)                         391

Estoppel (or the principle of a bar on contradicting oneself to the detri-
ment of another) is expressly acknowledged by national case law con-
cerning international arbitration 9. Although international jurisprudence
focused on the issue of estoppel is not very plentiful, the International
Court of Justice has already had the opportunity to find at times with
respect to this principle, and to set forth the conditions in which it can be
invoked (North Sea Continental Shelf (Federal Republic of Germany/
Denmark ; Federal Republic of Germany/Netherlands), Judgments, I.C.J.
Reports 1969, p. 26 ; Delimitation of the Maritime Boundary in the Gulf
of Maine Area (Canada/United States of America), Judgment, I.C.J.
Reports 1984, p. 309 ; Military and Paramilitary Activities in and against
Nicaragua (Nicaragua v. United States of America), Jurisdiction and
Admissibility, Judgment, I.C.J. Reports 1984, p. 415 ; Arbitral Award
Made by the King of Spain on 23 December 1906 (Honduras v. Nicara-
gua), Judgment, I.C.J. Reports 1960, p. 213). It had the opportunity to
explain that :
     “estoppel may be inferred from the conduct, declarations and the
     like made by a State which not only clearly and consistently evinced
     acceptance by that State of a particular régime, but also had caused
     another State or States, in reliance on such conduct, detrimentally to
     change position or suffer some prejudice” (Military and Paramili-
     tary Activities in and against Nicaragua (Nicaragua v. United States
     of America), Jurisdiction and Admissibility, Judgment, I.C.J.
     Reports 1984, p. 415, para. 51).
   17. Based on the three elements of estoppel usually acknowledged by
the doctrine 10 (clear and unequivocal initial conduct or declarations ;
effective and legitimate reliance in good faith on such conduct or decla-
rations by the other party dictating its own conduct ; detriment resulting
from that reliance or a change in the relative positions of the parties),
there can be no doubt, in the context of the current case, that the condi-
tions exist to invoke estoppel. Unlike the FRY’s claims according to
which it could not have presented, in 1993 and 1996, the objections to
jurisdiction which it now raises, nothing stopped it from raising them at

   9 Thus, for example, the First Civil Chamber of France’s Cour de Cassation in a judg-

ment dated 6 July 2005 found inadmissible “in virtue of the principle of estoppel” that a
claimant of arbitration subsequently disputes the existence of the arbitration agreement
on which he had previously based himself without any reserves in order to submit his
claim :
     “Mr. X ... who himself initiated arbitration before the Iran-US Claims Tribunal and
     who participated in the arbitral proceeding, without any reserve, for more than nine
     years, is not permitted, pursuant to the principle of estoppel, to then bring a contra-
     dictory claim that the Tribunal ruled upon the matter without an arbitration agree-
     ment or based on a void agreement, because there was no binding arbitration
     agreement ...” (Ch. Civ. 1, 6 July 2005, Bulletin 2005 I, No. 302, p. 252, translation
     by White & Case LLP.)
  10 R. Kolb, La bonne foi en droit international public, 2000, pp. 360 et seq.



                                                                                       352

        APPLICATION OF GENOCIDE CONVENTION (DISS. OP. MAHIOU)           392

that time, since it referred to the issue of Bosnia and Herzegovina’s locus
standi and it knew that its status as a Member of the United Nations was
the subject of heated debate, which should have prompted it to take the
necessary measures to remedy the situation.


   18. Nevertheless, note should also be taken of the ambiguity of the
Applicant’s position on the FRY’s membership of the United Nations as
the continuator State of the SFRY. Indeed, at the same time as it was
disputing the FRY’s claim to be the continuator of the SFRY and to
remain a Member of the United Nations, Bosnia and Herzegovina filed
for proceedings against that same State before the International Court of
Justice. True, in the context of the period, that contradiction can be
explained or even laid aside, given that what it disputed was that the
FRY was the sole continuator State and should not benefit from a more
advantageous status than the other successor States ; Bosnia and Herze-
govina was of the opinion that all the States concerned should be treated
equally as successor States and that each of them should apply for admis-
sion to the United Nations. In other words, a distinction should be made
between the political action carried out before the authorities of the
United Nations at the time and the legal action before the Court, espe-
cially as the status of the FRY relative to the United Nations was highly
complex throughout the period and Bosnia and Herzegovina wished to
safeguard its rights for the future vis-à-vis the FRY, which continued to
refuse to ask for a clarification of its position. However it may be, it
appears neither reasonable nor equitable for the Respondent to benefit
now from an attitude that it retroactively characterizes as erroneous, and
to claim that it had no access to the Court at the time when the Applica-
tion was filed. The principle of good faith requires States and their agents
to act in a fair way in compliance with the law in the fulfilment of their
undertakings.


     B. The Effects of the Respondent’s Conduct and the Genocide
                              Convention

1. Chronology
   19. As we have just seen, throughout the proceedings until 2000,
Yugoslavia continued to maintain that it was bound by the Genocide
Convention, both in its implicit and explicit acceptance of the Court’s
jurisdiction on the basis of Article IX of the Genocide Convention and in
its refusal of all the other grounds for jurisdiction put forward by the
Applicant :
— on 1 April 1993, in its Written Observations submitted to the Court
  regarding the Request for the indication of provisional measures, the
  Government of the FRY also advised the Court to indicate provi-

                                                                        353

           APPLICATION OF GENOCIDE CONVENTION (DISS. OP. MAHIOU)                          393

  sional measures and stated that it “does not accept the competence of
  the Court in any request of the Applicant which is outside the Con-
  vention on the Prevention and Punishment of the Crime of Geno-
  cide” ;
— one of the counsel for the FRY declared at the public sitting of
  2 April 1993 : “The Federal Republic of Yugoslavia does not consent
  to any extension of the jurisdiction of the Court beyond what is
  strictly stipulated within the Convention itself” (CR 93/13, p. 16) ;
— this position was confirmed on 23 August 1993, when, in its Written
  Observations, the FRY noted : “It is obvious that, by requiring pro-
  visional measures on 1 April 1993, the intention of the FR of Yugo-
  slavia was not to accept the jurisdiction of the Court whatsoever, or
  to an extent beyond what is strictly stipulated in the Genocide Con-
  vention” ;
— the Agent of the FRY referred on 26 August 1993 to “our dispute
  over the implementation of the Convention on the Prevention and
  Punishment of the Crime of Genocide” (CR 93/34, p. 16) ;
— in the Dayton Agreement, which entered into force on 14 Decem-
  ber 1995, the parties committed themselves to respect and uphold the
  rights and freedoms established in a number of international agree-
  ments, including the Genocide Convention 11.

2. Analysis of the Respondent’s conduct

   20. Since the FRY submitted that it only accepted the Court’s juris-
diction within the scope of the Genocide Convention, its conduct in
acknowledging itself as a party to the Convention and accepting the
Court’s jurisdiction on that one basis alone can be viewed as active and
unequivocal. Such conduct can now be held against it, and it cannot
deny it without undermining the principle of good faith. In fact, on
1 April 1993 and 23 August 1993 the FRY even requested the indication
of provisional measures and asked the Court to instruct Bosnia and
Herzegovina to respect its obligations regarding the Genocide Conven-
tion, and immediately to take all the necessary measures to prevent the
commission of genocide on the Serbs. Since that date, Bosnia and
Herzegovina has based itself upon Article IX of the Genocide Conven-

  11   Article 1 of the first chapter of Annex 6 in the Paris-Dayton Agreement states :

        “The Parties shall secure to all persons within their jurisdiction the highest level of
     internationally recognized human rights and fundamental freedoms, including the
     rights and freedoms provided in the European Convention for the Protection of
     Human Rights and Fundamental Freedoms and its Protocols and other international
     agreements listed in the Appendix to this Annex.”
   That Appendix, entitled “Human Rights Agreements”, lists the agreements, with in first
place the “1948 Convention on the Prevention and Punishment of the Crime of Geno-
cide”.

                                                                                          354

          APPLICATION OF GENOCIDE CONVENTION (DISS. OP. MAHIOU)                          394

tion as the “only ground for jurisdiction”, since there was no further
doubt about it.
   21. All the elements for estoppel exist in the instant case, as, first, the
FRY’s statements were clear, precise and repeated over time. Second, the
effective reliance on good faith of the Applicant as regards the Respon-
dent’s position with respect to the Genocide Convention prompted it to
limit itself to that Convention as the basis for the Court’s jurisdiction.
Third, Bosnia and Herzegovina would suffer material and moral preju-
dice as a result of the Respondent’s change of attitude. Consequently, the
Respondent, having acquiesced to the fact that it was a party to the
Genocide Convention and acknowledged the jurisdiction of the Court on
this ground, is bound by its conduct and logically estoppel bars it from
making any contrary claim, especially as another consideration applies
linked to the notion of forum prorogatum.

   22. The theory of forum prorogatum consists on the one hand “of an
extension of the jurisdiction of an international court . . . and, on the
other, forum prorogatum can be regarded as a substitute for seisin of an
international court” 12. The first meaning of the theory is of little rel-
evance to the case at hand 13, but the second, by which a State “accepts
the jurisdiction of an established international court such as the Interna-
tional Court of Justice after the seisin . . . by conclusive acts implying
tacit acceptance” 14 can be broadly applied in the case concerning Appli-
cation of the Convention on the Prevention and Punishment of the Crime
of Genocide (Bosnia and Herzegovina v. Yugoslavia). The Court has had
reason to accept the substance of the forum prorogatum theory on several
occasions (Corfu Channel (United Kingdom v. Albania), Preliminary
Objection, Judgment, 1948, I.C.J. Reports 1947-1948, p. 28 ; Anglo-
Iranian Oil Co. (United Kingdom v. Iran), Preliminary Objection, Judg-
ment, I.C.J. Reports 1952, p. 114 ; Mavrommatis Jerusalem Concessions,
Judgment No. 5, 1925, P.C.I.J., Series A, No. 5, pp. 27-28). In the Haya
de la Torre case, the Court held that submitting arguments on the merits
of the case was equivalent to tacit acceptance of its jurisdiction :

        “All the questions submitted to it have been argued by them [the
      Parties] on the merits, and no objection has been made to a decision
      on the merits. This conduct of the Parties is sufficient to confer juris-
      diction on the Court.” (Haya de la Torre (Colombia/Peru), Judg-
      ment, I.C.J. Reports 1951, p. 78.)

   12 Ch. Rousseau, “Le règlement judiciaire”, Droit international public, Vol. V, Sirey,

1983, p. 398.
   13 The issue of extending the Court’s jurisdiction was raised in the requests for the indi-

cation of provisional measures submitted by the FRY, certain of which went beyond the
framework of the Genocide Convention. The Court, however, did not uphold that argu-
ment.
   14 J. Salmon (ed.), op. cit., p. 518.



                                                                                         355

        APPLICATION OF GENOCIDE CONVENTION (DISS. OP. MAHIOU)        395

In the Anglo-Iranian Oil Co. case, the Court said :
      “The principle of forum prorogatum, if it could be applied to the
    present case, would have to be based on some conduct or statement
    of the Government of Iran which involves an element of consent
    regarding the jurisdiction of the Court” (Anglo-Iranian Oil Co.
    (United Kingdom v. Iran), Preliminary Objection, Judgment, I.C.J.
    Reports 1952, p. 114) ;
as such elements were lacking in that particular case, the Court rightly
found that it had no jurisdiction. This is not so in the present case.

  23. The question is what can be regarded as “conclusive acts” in the
case at hand. From 1993 to 2001, the FRY did not effectively at any
point dispute being a party to the Genocide Convention and acknowl-
edged that that agreement formed the Court’s ground for jurisdiction.
And the Court endorsed that position on a number of occasions.
— First in its Order of 13 September 1993 :
       “Whereas in its Order of 8 April 1993 the Court considered that
    Article IX of the Genocide Convention, to which both the Appli-
    cant and the Respondent are parties, appeared to the Court
       ‘to afford a basis on which the jurisdiction of the Court might be
       founded to the extent that the subject-matter of the dispute
       relates to “the interpretation, application or fulfilment” of the
       Convention, including disputes “relating to the responsibility of
       a State for genocide or for any of the other acts enumerated in
       article III” of the Convention’ ” (Application of the Convention
       on the Prevention and Punishment of the Crime of Genocide
       (Bosnia and Herzegovina v. Yugoslavia (Serbia and Montene-
       gro), Provisional Measures, Order of 13 September 1993, I.C.J.
       Reports 1993, p. 338, para. 25).
— Then in the 1996 Judgment on the Preliminary Objections :
       “The Court observes, furthermore, that it has not been contested
    that Yugoslavia was party to the Genocide Convention. Thus,
    Yugoslavia was bound by the provisions of the Convention on the
    date of the filing of the Application in the present case, namely, on
    20 March 1993.” (Application of the Convention on the Prevention
    and Punishment of the Crime of Genocide (Bosnia and Herze-
    govina v. Yugoslavia), Preliminary Objections, Judgment, I.C.J.
    Reports 1996 (II), p. 610, para. 17.)
In its 2006 oral arguments, the Applicant stressed that
    “by failing to raise such an objection, Yugoslavia has in this regard
    accepted the de facto jurisdiction of the Court on this point and has
    established a form of forum prorogatum, which the most elementary
    dictates of good faith prevent it from again contesting today”
    (CR 2006/3, p. 19, para. 19).

                                                                     356

           APPLICATION OF GENOCIDE CONVENTION (DISS. OP. MAHIOU)           396

More than that, as we have seen above, the FRY publicly acknowledged
this fact on a number of occasions during proceedings, contending that it
only accepted the Court’s jurisdiction within the confines of the Genocide
Convention.
— Finally, the FRY filed counter-claims with the Court on the same
  basis of jurisdiction and requested the Court to declare that Bosnia
  and Herzegovina had committed acts of genocide on the Serb popula-
  tion (Counter-Memorial submitted on 23 July 1997). Although the
  Court did not adjudge that point, the FRY’s conduct indicated that it
  had no objection to the continuation of proceedings on the merits
  and that it would thus be justified to invoke the Court’s jurisdiction
  in the case based on the principle of forum prorogatum, despite the
  Respondent’s belated challenge, which did not emerge until April
  2001, when the Court rejected the Application for Revision, thereby
  reiterating its jurisdiction once again.
  24. To conclude, the basic principle of good faith which underpins the
notions of acquiescence, estoppel and forum prorogatum can be applied
directly to the present case and give rise to law and obligations 15. In his
dissenting opinion in the Arbitral Award Made by the King of Spain case,
Judge Urrutia Holguin explained very clearly that :

         “The objection on the grounds of good faith which exists in
      almost all legal systems and which prevents a party from profiting by
      its own misrepresentation and which, in Anglo-Saxon law, is known
      as estoppel, would be applicable in the present case if it were proved
      that the action and behaviour of one of the States caused the other
      State to place reliance upon its acts of acquiescence and to believe in
      its renunciation of its right to dispute the validity of the award.”
      (Arbitral Award Made by the King of Spain on 23 December 1906
      (Honduras v. Nicaragua), Judgment, I.C.J. Reports 1960, p. 222.)
Similarly, Vice-President Alfaro, in a separate opinion in the Temple of
Preah Vihear case, said :
         “Whatever term or terms be employed to designate this principle
      such as it has been applied in the international sphere, its substance is
      always the same : inconsistency between claims or allegations put for-
      ward by a State, and its previous conduct in connection therewith, is
      not admissible (allegans contraria non audiendus est). Its purpose is
      always the same : a State must not be permitted to benefit by its own
      inconsistency to the prejudice of another State (nemo potest mutare
      consilium suum in alterius injuriam). A fortiori, the State must not be
      allowed to benefit by its inconsistency when it is through its own
      wrong or illegal act that the other party has been deprived of its right

 15   R. Kolb, op. cit., p. 157.

                                                                           357

         APPLICATION OF GENOCIDE CONVENTION (DISS. OP. MAHIOU)                  397

     or prevented from exercising it. (Nullus commodum capere de sua
     injuria propria.) Finally, the legal effect of the principle is always the
     same : the party which by its recognition, its representation, its dec-
     laration, its conduct or its silence has maintained an attitude mani-
     festly contrary to the right it is claiming before an international tri-
     bunal is precluded from claiming that right (venire contra factum
     proprium non valet).” (Temple of Preah Vihear (Cambodia v. Thai-
     land), Merits, Judgment, I.C.J. Reports 1962, p. 40.)
   25. The Court’s jurisdiction must be seen in the light of the situation
obtaining at the time that the Application was filed ; as one author notes,
“a fact is to be considered in reference to the law prevailing at the same
time ; to analyse according to a rule that was not in force at the time of
the fact would be to attribute anachronistically retroactive effect to that
rule . . .” 16. The conduct of the Respondent, at the time when the Court’s
jurisdiction needs to be examined, amounted to showing clear consent to
be bound by the Statute of the Court and, more importantly, the Geno-
cide Convention, in such a way as to provide all the elements to found
the Court’s jurisdiction. The Applicant submitted that “the Court does
not pass judgment in an ideal platonic world ; its judgments are delivered
at a given point in time, in specific circumstances, in the light of the infor-
mation available, and at that point in time” (CR 2006/37, p. 43, para. 24).
If the FRY was readmitted as a new Member of the United Nations on
1 November 2000 and changed its legal tactics, this should not have any
retroactive effect on the preceding situation or on its international under-
takings, inter alia the fact that it remained bound by the Genocide Con-
vention, on which the Court’s jurisdiction was established at the time that
the Application was made, pursuant to the rules of State succession.

   26. The declaration of the Federal Republic of Yugoslavia and the
official Note addressed to the Secretary-General by the Permanent Mis-
sion of Yugoslavia to the United Nations (A/46/915), both dated 27 April
1992, clearly demonstrate the intention of the FRY to present itself as the
continuator of the SFRY.
   The first indicated :
        “The representatives of the people of the Republic of Serbia and
     the Republic of Montenegro,
        Expressing the will of the citizens of their respective Republics to
     stay in the common state of Yugoslavia,
     . . . . . . . . . . . . . . . . . . . . . . . . . . . . .
        Wish to state in this Declaration their views on the basic, imme-
     diate and lasting objectives of the policy of their common state, and
     on its relations with the former Yugoslav Republics.

   16 J. Combacau, “L’écoulement du temps”, Le droit international et le temps, 2001,

p. 87.

                                                                                358

          APPLICATION OF GENOCIDE CONVENTION (DISS. OP. MAHIOU)                       398

       In that regard, the representatives of the people of the Republic of
     Serbia and the Republic of Montenegro declare :
       1. The Federal Republic of Yugoslavia, continuing the state, inter-
     national legal and political personality of the Socialist Federal
     Republic of Yugoslavia, shall strictly abide by all the commitments
     that the SFR of Yugoslavia assumed internationally,

     . . . . . . . . . . . . . . . . . . . . . . . . . . . . .
        Remaining bound by all the obligations to international organiza-
     tions and institutions whose member it is . . .”
  The second stated :
        “The Assembly of the Socialist Federal Republic of Yugoslavia, at
     its session held on 27 April 1992, promulgated the Constitution of
     the Federal Republic of Yugoslavia. Under the Constitution, on the
     basis of the continuing personality of Yugoslavia and the legitimate
     decisions by Serbia and Montenegro to continue to live together in
     Yugoslavia, the Socialist Federal Republic of Yugoslavia is trans-
     formed into the Federal Republic of Yugoslavia, consisting of the
     Republic of Serbia and the Republic of Montenegro.

        Strictly respecting the continuity of the international personality
     of Yugoslavia, the Federal Republic of Yugoslavia shall continue to
     fulfil all the rights conferred to, and obligations assumed by, the
     Socialist Federal Republic of Yugoslavia in international relations,
     including its membership in all international organizations and par-
     ticipation in international treaties ratified or acceded to by
     Yugoslavia.”

   27. Thus the FRY, by these two acts, expressed its intention to ensure
the continuity of the SFRY rather than its succession. Its position was
clearly for
     “a straightforward amputation of the Yugoslav State, which would
     continue to exist despite the secession of four of its republics. This
     represented the intention to apply the principle of the constitutional
     and territorial variability of a State, enabling a legal personality to
     survive in spite of substantial modifications.” 17
Continuation effectively means that
     “the State remains legally identical, even if it has undergone certain

  17 A. Vahlas, “A propos de trois questions récurrentes en matière de succession d’Etats :

application au cas yougoslave”, in P. M. Eisemann, M. Koskenniemi (eds.), La succession
d’Etats : la codification à l’épreuve des faits — State Succession : Codification Tested
against the Facts, 2000, p. 853.


                                                                                      359

         APPLICATION OF GENOCIDE CONVENTION (DISS. OP. MAHIOU)                       399

     transformations, for example, a reduction or enlargement of its ter-
     ritory, a change of government, an alteration to its name : in other
     words, the legal identity is asserted beyond the historical contingen-
     cies” 18.
  28. As has also been emphasized, there are a number of advantages to
continuation relative to succession :
     “the continuator State, supposedly identical to the predecessor State
     from the perspective of its legal personality, does not need to join the
     international community. The continuator State naturally replaces
     the predecessor State and thereby avoids following all the pro-
     cedures for admission to international organizations or recognition
     by other States.” 19
Thus “no problems regarding the transmission of rights or obligations
should arise in this case, since, by definition, the holder of those rights
and obligations remains the same” 20. The legal consequences of continu-
ation are therefore that the rights and obligations of the initial State are
maintained. In principle, it is not necessary for the international commu-
nity to recognize the situation for a claim to continuity to become effec-
tive. In reality, however, recognition by other States generally seems to be
required, above all from those States most directly concerned.
   29. As for succession, it means that there is “instead of and in place of
the initial State, which can thenceforth be called the predecessor State,
the advent of a new State, which will be characterized as the successor
State” 21. The purpose of succession is thus to substitute one State for
another with respect to responsibility for the international relations of a
territory. It consequently involves a certain discontinuity in the organiza-
tion, composition and functioning of the State. It requires recognition of
the successor State by the international community.
   30. In the instant case, the FRY’s declaration and official Note, both
dated 27 April 1992, could have been sufficient to make the FRY auto-
matically the continuator of the SFRY, since no demand for recognition
by the international community is in principle required. In fact, “a con-
tinuator State in principle benefits ipso facto from the international rec-
ognition from which it benefited — and continues to benefit — as the
State which continues to exist” 22. Practice, nonetheless, has shown how
necessary expressions of such recognition are. The continuator State is
effectively different from the predecessor State. While it maintains the
legal and international personality and remains bound by its interna-
tional undertakings, the spatial field of application of the assumed obli-

   18 B. Stern, “La succession d’Etats”, Recueil des cours de l’Académie de droit interna-

tional, 1996, Vol. 262, p. 40.
   19 A. Vahlas, op. cit., p. 854.
   20 B. Stern, op. cit., p. 41.
   21 Ibid., p. 40.
   22 Ibid., p. 59.



                                                                                     360

        APPLICATION OF GENOCIDE CONVENTION (DISS. OP. MAHIOU)            400

gations have been changed as a result of the territorial modifications
inherent in all succession processes. The utility of renewed international
recognition is thus warranted by the adaptations to the situation of the
predecessor State.
   31. Further, to determine the FRY’s status as a continuator, we must
necessarily ponder the process of the dismemberment of the SFRY. Dis-
solution means that a State splits into two or more new States, none of
which can claim to be identified with the pre-existing State. All of the
resulting States must in principle be regarded as successor States. As for
secession, it involves the continuation by one State of the personality of
the predecessor State and the succession of other States from that pred-
ecessor State. Theoretically, it was thus for third-party States to deter-
mine whether the break-up of SFRY was a dissolution or a secession by
way of international recognition. In this respect, the FRY declared itself
to be the continuator of the SFRY, while the other States born out of
that break-up (Croatia, Macedonia, Bosnia and Herzegovina and Slov-
enia) viewed themselves as successor States and generally refused to
acknowledge the FRY’s status as continuator, although certain agree-
ments were reached on this point, as we shall see below. Consequently, if
other States were to recognize the FRY as the continuator of the SFRY
it would mean that, in their view, the new States had seceded. If not, the
SFRY would be considered as dissolved and the FRY could not be
viewed as the continuator of that State, since the State concerned had
ceased to exist. Nevertheless, the distinction between dissolution and
secession seems to be less clear-cut than it might appear. Thus the Vienna
Convention on Succession of States in respect of Treaties provides for
secession whether or not the predecessor State continues to exist (Art. 34).
Moreover, with respect to treaties, the same rules apply in the event of a
dissolution as in the event of secession. According to Article 34 of the
1978 Convention, in both cases, any treaty in force at the date of the suc-
cession of States in respect of the entire territory of the predecessor State
continues in force in respect of each successor State so formed. That
being the case, it is of little consequence whether or not the FRY was
recognized as the continuator of the SFRY : if the SFRY had been dis-
solved, the FRY could be recognized as one of its successors and gain the
status of a party to the treaties ratified by the former Yugoslavia ; if, on
the contrary, the break-up of the SFRY took the form of several seces-
sions by parts of its territory, the FRY would have been entitled to
become its continuator and thus uphold the international undertakings
assumed by the SFRY. In either case, the FRY would have succeeded the
SFRY with respect to the treaties by which the latter was bound and
inter alia the Genocide Convention, especially as the SFRY signed and
ratified the Convention on the Succession of States in respect of Treaties
on 6 February 1979 and 28 April 1980 respectively.
   32. The two declarations of 27 April 1992 constituted two unilateral,
autonomous acts which, by demonstrating the FRY’s wish to be the con-
tinuator of the SFRY, committed it to act as such. As was noted by the

                                                                         361

         APPLICATION OF GENOCIDE CONVENTION (DISS. OP. MAHIOU)                401

International Law Commission in its report on the work of its Fifty-
seventh Session, unilateral acts such as those of 27 April 1992 entail certain
legal effects. Thus, according to the International Law Commission, it
appears “evident . . . that the existence of unilateral acts producing legal
effects and creating specific commitments [was] now beyond dispute” 23.
The jurisprudence of the International Court of Justice provides a number
of examples of acknowledgment of unilateral acts and of their effects in
international law, inter alia for the State which made them (Legal Status
of Eastern Greenland, Judgment, 1933, P.C.I.J., Series A/B, No. 53,
p. 22 ; Nuclear Tests (Australia v. France), Judgment, I.C.J. Reports
1974, p. 253 ; Nuclear Tests (New Zealand v. France), Judgment, I.C.J.
Reports 1974, p. 457 ; Temple of Preah Vihear (Cambodia v. Thailand),
Merits, Judgment, I.C.J. Reports 1962, p. 6).
   33. As for the FRY’s intention to commit itself internationally by
those unilateral acts of 27 April 1992, there does not seem to be any ques-
tion about it. The declaration is addressed to the President of the Security
Council, thus highlighting the fact that it is not a document which can
only have an effect under internal law. Moreover, the declaration and the
Note were appended to a letter dated 6 May 1992 to the Secretary-Gen-
eral of the United Nations. The letter indicated that the two documents
could be regarded as “official[s] document[s] of the General Assembly” 24.
   34. Although the other successor States of the former Yugoslavia chal-
lenged the FRY’s status at the United Nations and called for equal treat-
ment with it, they had the opportunity, during the same period, to accept
the continuity of the FRY in relation to the SFRY. This they did not by
political declarations before one or another body, the legal value of
which could be open to argument, but also in agreements in due form
which clearly engage their signatories. Thus the annex to the Agreement
on the Regulation of Relations and Promotion of Co-operation between
Macedonia and the FRY signed on 8 April 1996 seems to be an explicit
acknowledgment of continuity ; in fact, the following was indicated :

       “In the light of the historical facts, both States mutually respect
     their state continuity (the Republic of Macedonia respects the State
     continuity of the Federal Republic of Yugoslavia and the Federal
     Republic of Yugoslavia respects the State continuity of the Republic
     of Macedonia)” 25.
   35. Moreover, an “Agreement on Normalization of Relations between
the Federal Republic of Yugoslavia and the Republic of Croatia” was
signed on 23 August 1996, in which it was stated that Croatia acknowl-

  23 Report of the International Law Commission on the Work of its Fifty-seventh

Session (2005), United Nations, doc. A/60/10, pp. 132-133.
  24 United Nations, doc. A/46/915.
  25 Agreement on the Regulation of Relations and Promotion of Co-operation between

the Republic of Macedonia and the Federal Republic of Yugoslavia, Belgrade,
8 April 1996, Ann., United Nations, doc. S/1996/291.

                                                                              362

          APPLICATION OF GENOCIDE CONVENTION (DISS. OP. MAHIOU)                       402

edged the continuity between the SFRY and the FRY. Article 5 also
said :
        “Proceeding from the historical fact that Serbia and Montenegro
     existed as independent States before the creation of Yugoslavia, and
     bearing in mind the fact that Yugoslavia has continued the interna-
     tional legal personality of these States, the Republic of Croatia notes
     the existence of the State continuity of the Federal Republic of
     Yugoslavia.” 26
   36. Finally, Bosnia and Herzegovina made a similar statement,
although in slightly different terms, in the Joint Declaration signed in
Paris on 3 October 1996 by the Serbian and Bosnian Presidents. Point IV
lays down to this end :
       “The Federal Republic of Yugoslavia will respect the integrity of
     Bosnia and Hercegovina in accordance with the Dayton Agreement
     which affirmed the continuity of various forms of statal organization
     of Bosnia and Hercegovina that the peoples of Bosnia and Herce-
     govina had during their history. Bosnia and Hercegovina accepts the
     State continuity of the Federal Republic of Yugoslavia.

       Both sides agree to resolve issues of succession on the basis of the
     rules of international law on succession of States and by agree-
     ment.” 27 (Emphasis added.)
All of the aforementioned elements show that interpretations regarding
the status of the FRY varied depending on the body, dialogue and time
involved ; those variations and the resulting ambiguity cannot be inter-
preted as giving a straightforward, automatic retroactive effect to the
decision to admit the FRY to the United Nations in November 2000.
True, that decision clarified the situation for the present and the future,
but it did not settle the issue regarding the preceding period, inter alia the
crucial time when Bosnia and Herzegovina filed its Application with the
Court and the FRY’s status remained on hold. In any event, it would not
have been justified in the present case to challenge the Court’s decision
on its jurisdiction of 11 July 1996 on the basis of the situation regarding
the FRY’s status within the United Nations obtaining at the date the
Application was filed, especially after analysis of the Respondent’s con-
duct from 1993 to 2000, as we have seen above.



   26 Agreement on Normalization of Relations between the Federal Republic of Yugo-

slavia and the Republic of Croatia, Belgrade, 23 August 1996, Art. 5, United Nations,
doc. A/51/318-S/1996/706.
   27 Joint Declaration of the President of the Republic of Serbia and the President of the

Presidency of Bosnia and Herzegovina, Paris, 3 October 1996, United Nations, doc.
A/51/461-S/1996/830.

                                                                                      363

          APPLICATION OF GENOCIDE CONVENTION (DISS. OP. MAHIOU)                            403

       II. STATE RESPONSIBILITY IN RESPECT OF THE CONVENTION ON
      THE PREVENTION AND PUNISHMENT OF THE CRIME OF GENOCIDE


   37. The provisions of the Genocide Convention have given rise to
problems of interpretation due to the ambiguous way in which they were
written, the uncertainty of some of the concepts used or the scope that
should be attributed to them 28. Controversy has also surrounded Arti-
cle IX, which provides that
      “[d]isputes between the Contracting Parties relating to the interpre-
      tation, application or fulfilment of the present Convention, including
      those relating to the responsibility of a State for genocide or for any
      of the other acts enumerated in Article III, shall be submitted to the
      International Court of Justice at the request of any of the parties to
      the dispute”,
although such arguments can sometimes exaggerate the difficulty of its
interpretation, given that certain references are sufficiently clear and
demand no further comment, unless the interpretation is overstretched in
order to arrive at unreasonable conclusions. In the present case, the
Court has given an interpretation which I largely share ; however, I feel
that my position on this point warrants further explanation.

  38. The reference to the responsibility of States in that Article has
given rise to doubts : “there were many doubts as to the actual meaning
of the reference to the responsibility of States” 29 ; it has also been said
that Article IX is “already . . . such a weak jurisdictional mechanism” 30 ,
with “ambiguous wording” 31 ; it has even been claimed that the State
responsibility towards which the Article is directed involves a criminal

   28 These problems have been noted in the doctrine concerning a number of articles,

with reference to a lack of concrete practice accentuating the difficulties (see, for example,
Joe Verhoeven, “Le crime de génocide : originalité et ambiguïté”, Revue belge de droit
international, Vol. XXIV, 1991/1, pp. 5 et seq.). However, since the establishment of inter-
national criminal tribunals and the contribution of their jurisprudence, a number of areas
have been clarified, thus reducing the difficulties of interpretation, although not eliminat-
ing them (see A. M. La Rosa and S. Villalpando, “Le crime de génocide revisité. Nouveau
regard sur la définition de la Convention de 1948 à l’heure de son cinquantième anniver-
saire. Tentative d’appréhension théorique des éléments constitutifs du crime”, in K. Bous-
tany and D. Dormoy (eds.), Génocide(s), 1999, pp. 53 et seq. ; W. A. Schabas, “The
Crime of Genocide, Recent Problems of Interpretation”, International Humanitarian
Law, Vol. 1, Ardsley, Transnational, 2003, pp. 239 et seq. ; G. Verdirame, “The Genocide
Definition in the Jurisprudence of the Ad Hoc Tribunals”, The International and Com-
parative Law Quarterly, Vol. 49, 2000, pp. 578 et seq.).
   29 N. Robinson, The Genocide Convention. Its Origins and Interpretation, 1949, p. 42.


   30 A. Cassese, “La communauté internationale et le génocide”, Mélanges Michel

Virally : le droit international au service de la paix, de la justice et du développement, 1991,
p. 185.
   31 N. Jorgensen, “State Responsibility and the 1948 Genocide Convention”, in The

Reality of International Law : Essays in Honour of Ian Brownlie, 1999, pp. 273-275.

                                                                                           364

          APPLICATION OF GENOCIDE CONVENTION (DISS. OP. MAHIOU)                       404

aspect of State responsibility 32, although that controversial interpretation
is not upheld by the greater part of scholarly opinion, as we will see sub-
sequently 33.
   39. The Respondent submits that the rules which usually govern the
international responsibility of States cannot be applied with respect to
Article IX, a position which it maintains even though in 1996 the Court
rejected the objection raised by Serbia and Montenegro according to
which the responsibility of a State for an act of genocide perpetrated by
the State itself was supposedly excluded from the scope of the Conven-
tion34. The Parties therefore argued over that point once again in both
the written pleadings and the oral arguments. The Applicant used the
normal and ordinary meaning of the text of Article IX as a basis for
establishing State responsibility for genocide, emphasizing that “[i]t is
therefore essential to keep in mind every word of Article IX” (CR 2006/8,
p. 18, para. 22) and that ascertaining whether the Genocide Convention
provides for State responsibility “ought not to strain our capacity for
treaty interpretation” (CR 2006/11, p. 50, para. 7), thus concluding that
such responsibility should be recognized for all the acts proscribed by the
Convention. As for Serbia and Montenegro, it has upheld a different
approach, drawing inter alia on the interpretation of Article IX given by
two of the Court’s judges in the joint declaration which they appended to
the 1996 Judgment, in which they submitted that :


        “The Convention on Genocide is essentially and primarily directed
     towards the punishment of persons committing genocide or geno-
     cidal acts and the prevention of the commission of such crimes by
     individuals.
     . . . . . . . . . . . . . . . . . . . . . . . . . . . . .
        Therefore . . . this Court is perhaps not the proper venue for the
     adjudication of the complaints which the Applicant has raised in the
     current proceedings.” (Application of the Convention on the Preven-
     tion and Punishment of the Crime of Genocide (Bosnia and Herze-
     govina v. Yugoslavia), Preliminary Objections, Judgment, I.C.J.
     Reports 1996 (II), joint declaration of Judges Shi and Vereshchetin,
     pp. 631-632.)

   32 F. Malekian, International Criminal Law. The Legal and Critical Analysis of Inter-

national Crimes, Vol. 1, 1991, p. 305 (“the term responsibility of a state (in Art. IX) can
also be interpreted as the international criminal responsibility of the state”).
   33 M. N. Shaw, “Genocide and International Law”, in International Law at a Time of

Perplexity : Essays in Honour of Shabtai Rosenne, 1989, pp. 813 et seq. ; N. Jorgensen,
“State Responsibility and the 1948 Genocide Convention”, op. cit., pp. 273 et seq.
   34 “The Court would observe that the reference in Article IX to the responsibility of a

State for genocide or for any of the other acts enumerated in Article III does not exclude
any form of State responsibility.” (Application of the Convention on the Prevention and
Punishment of the Crime of Genocide (Bosnia and Herzegovina v. Yugoslavia), Prelimi-
nary Objections, Judgment, I.C.J. Reports 1996 (II), p. 616, para. 32.).

                                                                                      365

        APPLICATION OF GENOCIDE CONVENTION (DISS. OP. MAHIOU)          405

  40. If the opinion of these two judges was guarded, as illustrated by
the use of the word “perhaps”, that of Judge Oda in his declaration :
       “I admit that the extremely vague and uncertain provision of Arti-
    cle IX of the Genocide Convention may leave room for the Court to
    allow itself to be seised of the present case, but consider that such a
    conclusion would be based on a misinterpretation of the real spirit
    of the Genocide Convention” (ibid., p. 630, para. 10),
and, more particularly, Judge ad hoc Kreća in his dissenting opinion : “I
am convinced that the Genocide Convention provided for no interna-
tional civil responsibility of States for the crime of genocide” (ibid.,
p. 772, para. 105) were far more categorical in their conclusions for
rejecting State responsibility. According to the Respondent, “the Geno-
cide Convention does not provide for the responsibility of States for acts
of genocide as such” (CR 2006/16, p. 15, para. 20) ; Article IX mentions
State responsibility, but
    “of course the wording has to be construed with the other provisions
    of the Convention. It is individuals who are criminally liable, in
    accordance with the provisions of domestic law as applied by domes-
    tic courts.” (Ibid., p. 19, para. 41.)
Basing itself upon the travaux préparatoires, the Respondent added that
    “the content of Article IX is not consistent with the substantive pro-
    visions of the Convention. And given that Article IX is devoted to
    the machinery of settlement of disputes, it surely cannot be predomi-
    nant.” (Ibid., p. 21, para. 49.)
However, an examination of the drafting history leads us to conclude
that the Convention’s authors intended to include State responsibility for
genocide in the Convention (I), and since, in international law as it now
stands, that cannot be a criminal responsibility, it can only take the form
of the international responsibility of States (II).



         A. An Examination of the Travaux Préparatoires for
                     the Genocide Convention

  41. In principle and in accordance with Article 32 of the Vienna Con-
vention on the Law of Treaties, reference to the travaux préparatoires
may be made
    “in order to confirm the meaning resulting from application of
    Article 31, or to determine the meaning when the interpretation
    according to Article 31 : (a) leaves the meaning ambiguous or

                                                                       366

          APPLICATION OF GENOCIDE CONVENTION (DISS. OP. MAHIOU)                        406

       obscure ; or (b) leads to a result which is manifestly absurd or
       unreasonable” 35.
In the Lotus case, the Permanent Court of International Justice clearly
stated that “there is no occasion to have regard to preparatory work if
the text of a convention is sufficiently clear in itself” (“Lotus”, Judgment
No. 9, 1927, P.C.I.J., Series A, No. 10, p. 16).
   42. In the Respondent’s opinion, Article IX of the Genocide Conven-
tion is not sufficiently clear when it establishes State responsibility for
acts of genocide. In the words of the Respondent’s counsel, who chal-
lenged the meaning given to it by the Court :
          “The interpretation adopted in this provisional mode by the Court
       is not buttressed by any reference to the substantial preparatory
       work of the Convention.
          In the circumstances, there is no reason of principle or considera-
       tion of common sense indicating that the issue of interpretation is no
       longer open.” (CR 2006/16, p. 14, para. 16-17.)
He added that :
         “The travaux préparatoires show that it was during the last phase
       of elaboration of the Convention that, by a very slim majority of
       19 votes to 17, with nine abstentions, the provision relating to
       the responsibility of States for genocide or genocidal acts
       was included . . . without the concurrent introduction of necessary
       modifications into other articles of the Convention.” (Ibid., p. 14,
       para. 18.)
   43. Apart from the challenge to res judicata implied, such a concep-
tion gives an unusual interpretation to the travaux préparatoires. It is
hardly very convincing to claim that the reference to the responsibility of
States was introduced into the article on dispute settlement at the last
minute, without making the necessary modifications to the other articles.
An objective, detailed reading of the travaux préparatoires of the Con-
vention clearly shows that the issue of the responsibility of States was
debated throughout the discussions on Articles II, IV, VI and IX, before
such responsibility was adopted in Article IX 36. First, the issue of State
responsibility was indirectly raised in the discussions concerning the draft
Article II of the Ad Hoc Committee on Genocide’s report. The French
delegation wanted to emphasize “the role of Governments in the perpe-
tration of genocide” 37, and tabled an amendment to the definition of
genocide to which it added the words : “it is committed, encouraged or

  35  Vienna Convention on the Law of Treaties of 23 May 1969, Art. 32.
  36  On those debates see inter alia N. Jorgensen, “State Responsibility and the 1948 Geno-
cide Convention”, op. cit., pp. 275 et seq.
   37 Official Records of the General Assembly, Third Session, Part I, Sixth Committee,

69th meeting, p. 56 (France, Chaumont).

                                                                                       367

          APPLICATION OF GENOCIDE CONVENTION (DISS. OP. MAHIOU)                           407

tolerated by the rulers of a State” 38. The delegate of the United King-
dom, while expressing his intention to vote against the French amend-
ment as “it made the mistake of excluding cases of genocide committed
by private individuals”, stressed, nonetheless, that “the text drafted by
the Ad Hoc Committee was also deficient in that it failed adequately to
stress the responsibility of the State for the acts of genocide committed in
its territory or international responsibility for acts of genocide committed
by a State”. Mr. Fitzmaurice also emphasized that “[i]t was in fact diffi-
cult to imagine that genocide could be perpetrated on a large scale with-
out the collusion of rulers” 39. In that debate, the notion of the necessity
of a responsibility of States to prevent and punish genocide was backed
by a number of other delegations, such as Peru 40, the United States of
America — albeit to a more limited extent 41 — and the United Kingdom
of course.
   44. Subsequently, during the sometimes rather confused debate con-
cerning Article V, Belgium and the United Kingdom tabled amendments
linking the perpetration of genocide to the State. Belgium’s amendment
suggested the punishment of State agents, while that of the United Kingdom
tried to introduce a “criminal responsibility” for States ; the two different
amendments, submitted to establish the jurisdiction of the ICJ for State
responsibility, were initially rejected, but were put back on the agenda dur-
ing the discussions on Article VII and, after a fairly prolonged debate, the
responsibility of States was finally accepted in Article IX 42, following sev-
eral amendments to the draft put forward by the Ad Hoc Committee. The
travaux préparatoires do not thus run counter to the ordinary and appar-
ent meaning of the terms of Article IX ; one might even conclude that they
bear it out, as demonstrated by the assessment made by the United King-
dom’s delegate to the Sixth Committee, with the statement by Mr. Fitz-
maurice that :


 38 Official Records of the General Assembly, Third Session, Part I, Sixth Committee,

Annex to Summary Records of Meetings, doc. A/C.6/211, p. 14.
  39 Official Records of the General Assembly, Third Session, Part I, Sixth Committee,

79th meeting, p. 160 (United Kingdom, Fitzmaurice).
  40 Official Records of the General Assembly, Third Session, Part I, Sixth Committee,

69th meeting, p. 60 (Peru, Maurtua) :
       “The individual should be protected by his own national legislation whereas inter-
     national jurisdiction would apply to Governments which did not do their duty in that
     respect or encouraged the crime of genocide.”
  41 Official Records of the General Assembly, Third Session, Part I, Sixth Committee,

79th meeting, p. 158 (United States of America, Maktos) :
     “if, in spite of all the measures taken, the State did not succeed in arresting the guilty
     person, an international agency acting instead of the national courts would have no
     better chance of succeeding. On the other hand, if a State had not done all it could to
     prevent or punish the crime, international responsibility would come under consid-
     eration.”
  42 Article X in the Ad Hoc Committee’s draft.



                                                                                          368

          APPLICATION OF GENOCIDE CONVENTION (DISS. OP. MAHIOU)                           408

        “While everyone agreed that an act of genocide, if committed by a
      State or Government, was a breach of the Convention, there
      appeared to be considerable difficulty in expressing that idea in the
      text of the Convention itself.” 43
  45. The foregoing explanations imply that the Genocide Convention
indeed introduced a direct responsibility of States for acts of genocide 44,
and not just a duty to prevent and punish the perpetration of genocide by
individuals as claimed by the Respondent. No other conclusion is possi-
ble, since a genocidal undertaking cannot readily be envisaged without
the support or collusion of the State, and more importantly any other
outcome would result in a situation which would be both paradoxical
and absurd, contrary to the rules of interpretation in Article 32 of the
Vienna Convention on the Law of Treaties 45. As L. A. Sicilianos noted :
         “It would be absurd for the Convention to cover only the respon-
      sibility resulting from the failure of a State in its duty to prevent and
      punish and not the responsibility of a State for acts of genocide per-
      petrated by itself ; all the more so given that Article IV of the Con-
      vention indicates that persons committing genocide . . . are to be
      punished, whether they are rulers, public officials or private indi-
      viduals. A different approach would deprive the Convention of its
      reason for existence.” 46
   The Court clearly and firmly adopted that approach in a paragraph of
its Judgment of 11 July 1996, which warrants quotation in full :

        “The Court would observe that the reference in Article IX to ‘the
      responsibility of a State for genocide or for any of the other acts
      enumerated in Article III’, does not exclude any form of State
      responsibility.” (I.C.J. Reports 1996 (II), p. 616, para. 32).

   43 See Official Records of the General Assembly, Third Session, Part I, Sixth Commit-

tee, Summary Records of Meetings, 21 September-10 December 1948, 96th meeting,
p. 352.
   44 In view of this, it is even more difficult to understand the extremely restrictive inter-

pretation adopted by Judge Oda in a secondary sentence in his declaration appended to
the 11 July 1996 Judgment, in which the Convention is said to be.
      “a new type of treaty to deal with the rights of individuals as a whole, but not with
      the rights and obligations in the inter-State relations” (Application of the Convention
      on the Prevention and Punishment of the Crime of Genocide (Bosnia and Herze-
      govina v. Yugoslavia), Preliminary Objections, Judgment, I.C.J. Reports 1996 (II),
      declaration of Judge Oda, p. 629, para. 9).
   45 The process of interpretation must not deprive the terms of a Convention of their

substance unless the text, the context and the subject-matter clearly prompt such a conclu-
sion (see in this respect : Corfu Channel (United Kingdom v. Albania), Merits, Judgment,
I.C.J. Reports 1949, pp. 4 and 24 ; Border and Transborder Armed Actions (Nicaragua v.
Honduras), Jurisdiction and Admissibility, Judgment, I.C.J. Reports 1988, pp. 69 and 89).
   46 L. A. Sicilianos, “La Responsabilité de l’Etat pour absence de prévention et de

répression des crimes internationaux”, Droit international pénal, 2000, p. 116.

                                                                                          369

          APPLICATION OF GENOCIDE CONVENTION (DISS. OP. MAHIOU)                           409

The Court confirms and explains the reasons underlying this approach in
paragraph 166 of the present Judgment in terms with which I wholeheart-
edly agree. That of course shows that the Court is capable of identifying
the consequences that may result for the responsibility of the State con-
cerned 47.


                      B. The Nature of State Responsibility

   46. While there is no longer any doubt about the idea of State respon-
sibility in internal and international legal systems, the notion of a State’s
criminal responsibility is far from universally accepted, and for some the
characterization “criminal” in conjunction with State responsibility even
appears improper, since “even when an internationally wrongful act by a
State is qualified as a crime, it does not lead to the same legal consequences
as for the criminal acts of individuals” 48. The long history of debate within
the ILC during the consideration of the draft Articles on State Responsi-
bility for Internationally Wrongful Acts was a good illustration of the
theoretical and practical problems of these concepts 49 ; we know that the
ILC, having maintained the notion of international crimes by States in the
first reading, abandoned it upon the second reading precisely so as to
avoid any confusion between the crimes of individuals and the particularly
serious internationally wrongful acts of States 50 ; for that reason, it opted
to describe the latter by way of a lengthy circumlocution targeting “serious
breaches of obligations under peremptory norms of general international

   47 Regarding the Court’s role in this area, see Chapter 9 of W. A. Schabas, “State

Responsibility and the Role of the International Court of Justice”, in Genocide in Inter-
national Law, 2000, pp. 418-446.
   48 M. Kamto, “Responsabilité de l’Etat et responsabilité de l’individu pour crime de

génocide — Quels mécanismes de mise en œuvre ?”, in Génocide(s), 1999, p. 489.
   49 The two opposing viewpoints which emerged during those debates, regarding the dis-

tinction between “crimes” and “delicts”, were summarized in the positions taken by two
members of the Commission, one in favour and the other opposed to the recognition of
the notion of State crimes, in the volume containing the ILC’s contribution to the United
Nations Decade of International Law, International Law on the Eve of the Twenty-First
Century : The Views of the International Law Commission — Le droit international à
l’aube du XXIe siècle : réflexions de codificateurs, United Nations, New York, 1997 ;
according to A. Pellet (“Vive le Crime ! Remarques sur les degrés de l’illicite en droit inter-
national”), “There are very good reasons, both theoretical and practical, in favour of
maintaining the distinction between the two categories of internationally wrongful acts ...”,
pp. 287-288 ; according to R. Rosenstock (“An International Criminal Responsibility of
States ?”, in International Law on the Eve of the Twenty-First Century : The Views of the
International Law Commission — Le droit international à l’aube du XXIe siècle : réflex-
ions de codificateurs, op. cit.), “There is no basis in State practice for distinction between
‘delicts’ and ‘crimes’. There does not, in the view of the writer, seem to be any logically or
politically compelling reason to create such a distinction.” (P. 284.)
  50 See E. Wyler, “From ‘State Crime’ to Responsibility for ‘Serious Breaches of Obli-

gations under Peremptory Norms of General International Law’ ”, European Journal of
International Law, Vol. 13 (2002), No. 3, pp. 1156 et seq.

                                                                                          370

          APPLICATION OF GENOCIDE CONVENTION (DISS. OP. MAHIOU)                            410

law” (Chap. III, Arts. 40 and 41, of the draft) 51, thus avoiding the term
“crime” while nonetheless covering the notion it contains.
   47. Serbia gave over considerable time in its oral arguments to dem-
onstrate that the Genocide Convention implies no criminal responsibility
whatsoever for States for genocide (CR 2006/16, pp. 19-30, paras. 38-82
(Brownlie)), when there is really no great difference between the Respon-
dent and the Applicant on that precise point ; that was probably attrib-
utable to the proportions taken by the discussion on that issue within the
International Law Commission with respect to draft Article 19 on the
international crimes of States 52. The difference actually lies elsewhere,
since, although the Respondent is right to assert that the Convention
does not provide for the criminal responsibility of States, that does not
mean that the Convention does not address State responsibility at all.
While Bosnia and Herzegovina is not of the view that Serbia must be
held criminally responsible 53, it is because the responsibility of States is
additional to the responsibility of individuals. That was the approach
decided on by the ILC at its fifty-third session in 2001 for its draft Arti-
cles on State Responsibility, as well as that of the Statute of the Interna-
tional Criminal Court, of which Article 25 states that “[n]o provision in
this Statute relating to individual criminal responsibility shall affect the
responsibility of States under international law” 54. That is also the gen-
eral opinion of the doctrine, summarized thus :
         “Neither civil nor criminal, international responsibility borrows
      from both major ‘techniques’, but also possesses its own features
      and cannot be equated to the categories of internal law, given that
      the community of nations has little in common with national com-
      munities.” 55


   51 See the comments on these Articles (International Law Commission Report, 2001,

pp. 298 et seq.).
   52 These discussions were echoed in the Court’s own deliberations when it rendered its

1996 Judgment, as shown by the opinions of Judges Shi, Vereshchetin and Oda and, more
particularly, Judge ad hoc Kreća, who wrote several pages on the notion of States’ crimi-
nal responsibility (I.C.J. Reports 1996 (II), pp. 767-772, paras. 103-105).
   53 “The responsibility of States in international law is neither civil nor criminal — it is

simply international”, CR 2006/8, p. 12, para. 6 (Pellet).
   54 Article 10 of the Statute also states “[n]othing in this Part shall be interpreted as lim-

iting or prejudicing in any way existing or developing rules of international law for pur-
poses other than this Statute”.
   55 P. Daillier and A. Pellet, “Droit international public”, LGDJ, 7th ed., 2002, p. 764.

It is not, however, certain that this double negation — neither civil nor criminal —, also
used by other scholars (see J. Barbosa, “State Crimes : a Decaffeinated Coffee ?”, in Liber
Amicorum Georges Abi Saab, L. Boisson de Chazournes and V. Gowlland-Debas (eds.),
2001, p. 360), entirely settles the issue. It would probably be clearer to say that it equates
to civil responsibility, as the main outcome sought is reparation ; there may be a repressive
aspect to the notion of reparations, but under international law in its current form, the
punitive aspect with respect to a State remains a political decision dependent upon the
Security Council acting under the relevant provisions of the United Nations Charter.


                                                                                           371

          APPLICATION OF GENOCIDE CONVENTION (DISS. OP. MAHIOU)                         411

   48. It was also asserted that the Court has no jurisdiction to impose
reparation, since the Convention does not provide for such measures 56. It
is true that certain aspects may be overlooked in treaties and in the
Genocide Convention in particular, inter alia the procedure for repara-
tion. But the Court is in a position to put right such deficiencies by
recourse to general international law ; in that respect, the ILC has made a
particularly significant contribution through its work, by clarifying the
content of the rules applying to State responsibility.

   49. In short, as the Court clearly indicated in its 1996 Judgment,
which is res judicata, “Article IX does not exclude any form of State
responsibility” and that interpretation is consistent with the travaux
préparatoires of the Convention, which show that the principle of State
responsibility for genocide was established after a lengthy debate fol-
lowing the joint Anglo-Belgian proposal. The Court clearly and explic-
itly confirms that interpretation, finding that “Contracting Parties may
be responsible for genocide and the other acts enumerated in Article III
of the Convention” (Judgment, para. 169). That is also consistent with
the idea that the proscription of genocide is also a rule of customary
international law which is binding upon States, even if they have not
adopted the Convention (Reservations to the Convention on the Preven-
tion and Punishment of the Crime of Genocide, Advisory Opinion, I.C.J.
Reports 1951, p. 23 (“the principles underlying the Convention are rec-
ognized by civilized nations as binding on States even without any con-
ventional obligation”)) ; consequently, any violation of that proscrip-
tion constitutes not just a wrongful act, but also a serious breach of the
obligations under peremptory norms of general international law 57,
resulting for the State concerned in all of the applicable legal conse-
quences of international responsibility, inter alia the obligation to cease
the act, provide assurances of non-repetition and make reparation for
the injury caused by the breach 58.




   56 N. Robinson, op cit., p. 43, “since the Convention does not specifically refer to repa-

ration, the parties to it did not undertake to have accepted the Court’s compulsory juris-
diction in this question”.
   57 Article 40 of the International Law Commission’s draft Articles on State Responsi-

bility for Internationally Wrongful Acts.
   58 See Articles 28 et seq. of the International Law Commission’s draft Articles.



                                                                                        372

        APPLICATION OF GENOCIDE CONVENTION (DISS. OP. MAHIOU)            412

                     III. THE QUESTION OF EVIDENCE

  50. When making its first Order of 8 April 1993 on provisional meas-
ures, the Court had already noted the existence of a “grave risk of acts of
genocide being committed” in the case. Having received a fresh request
for provisional measures, the Court found, in its second Order of 13 Sep-
tember 1993, that the Respondent had not only failed to respect the
measures indicated for preventing and punishing such acts, but had
further taken measures such as to aggravate the situation. For it stated
that :
    “since the Order of 8 April 1993 was made, and despite that Order,
    and despite many resolutions of the Security Council of the United
    Nations, great suffering and loss of life has been sustained by the
    population of Bosnia-Herzegovina in circumstances which shock the
    conscience of mankind and flagrantly conflict with moral law and
    the spirit and aims of the United Nations” (I.C.J. Reports 1993,
    p. 348, para. 52).

And above all, it added that it : “[wa]s not satisfied that all that might
have been done ha[d] been done to prevent commission of the crime of
genocide in the territory of Bosnia-Herzegovina” (ibid., pp. 348-349,
para. 57).
   For all the caution of the terms employed by the Court and the fact
that they are prima facie findings, it was already apparent that the evi-
dence submitted by the Applicant was sufficiently convincing to lend cre-
dence to the accusation brought against the Respondent, to reaffirm the
provisional measures already ordered and to allow reference to the com-
mission of genocide.
   51. Since 1996, and inter alia as a result of the trials held before the
International Criminal Tribunal for the former Yugoslavia (ICTY), evi-
dence has accumulated in the form of an impressive mass of informa-
tion : official or non-official documents from various Serb entities
involved, directly or indirectly, in the acts of genocide ; oral or written
statements from the central figures in the Bosnian tragedy, including the
leading figures tried for or accused of these acts ; resolutions, reports and
other United Nations documents ; reports and documents of the intelli-
gence services of the various States ; testimonies of victims and perpetra-
tors of acts of atrocity before the ICTY or national tribunals ; statements
by witnesses, expert witnesses or experts before the Court ; proceedings
and judgments of the ICTY (trial and appeal chambers) and so on.
Naturally this information cannot all be treated uniformly as evidence ;
as the Court rightly indicates, it must be examined with all the attention
and circumspection necessary in order to establish the veracity or plau-
sibility of the facts, their imputation and the share of liability falling on
the Respondent.


                                                                         373

        APPLICATION OF GENOCIDE CONVENTION (DISS. OP. MAHIOU)             413

   52. The requirement, in this case, was to furnish evidence showing that
a State is involved in genocide, either as perpetrator or co-perpetrator of
this crime or as an accomplice in its commission, or as failing to do any-
thing to prevent or punish the perpetrators. Now since the State is a legal
entity, namely an abstraction unable to act on its own, the acts or omis-
sions imputed to it are materially committed by individuals, acting indi-
vidually or collectively, coming in one way or another under the author-
ity of the State involved.
   It is therefore necessary to prove, first, the truth of these acts or omis-
sions and, further, the link with the State. Other forums than the Court
have already had occasion to deal with such situations, since an interna-
tional criminal tribunal has been set up and some national courts have
sometimes been seised to prosecute and judge individuals accused of
genocide in the former Yugoslavia. These trials, together with those
before the International Criminal Tribunal for Rwanda, which concern
individuals, have afforded the opportunity to examine the various aspects
of the crime of genocide and constitute a considerable contribution to un-
derstanding the many facets of this crime, clarifying its constituent ele-
ments and characterizing the acts that should be covered by this accusa-
tion.
   53. With regard more particularly to the International Criminal Tribu-
nal for the former Yugoslavia, its activity covers very extensively and
directly the same facts as those submitted to the Court for consideration ;
an important difference, however, lies in the fact that they are appre-
hended by the ICTY from a particular angle, that of the individual crimi-
nal liability of each accused, whereas the Court apprehends them from
another angle, that of the international responsibility of the State.
Although the judgments of the ICTY are not binding on the International
Court of Justice, they are based on factual findings which constitute rele-
vant and even decisive evidence of the reality of the crime of genocide that
the Court cannot overlook.
   In each trial, the Tribunal respected all the procedures and guarantees so
as to establish the exact circumstances of the crimes committed ; it exam-
ined under adversarial proceedings each of the numerous items of evi-
dence or presumptions regarding the acts held against the accused ; it
examined all the prosecution or defence arguments before reaching a
decision, on trial and sometimes on appeal, that was fully reflected upon
and weighed with due regard for the profile of the accused and of each
actual situation. For each case, a necessary and generally very long
period of time was spent in order to “prove beyond any reasonable
doubt” that the accused did or did not take part in acts of genocide. In
any event, any judgment recognizing the existence of acts of genocide in
Bosnia and Herzegovina constitutes a starting-point for considering
whether and to what extent such acts are attributable to organs or per-
sons under the authority of the Respondent or acting on its behalf and
thereby engaging its responsibility.
   54. As we know, while charges of genocide were brought against sev-

                                                                          374

         APPLICATION OF GENOCIDE CONVENTION (DISS. OP. MAHIOU)                     414

eral individuals, the Trial Chamber accepted the charge to sentence only
a few persons as perpetrator of or accomplice in the crime of genocide in
the case of the Srebrenica massacre (Tadić, Krstić and Blagojević cases) ;
the Appeals Chamber has not endorsed all these judgments and, so far, it
has upheld the crime of genocide in only one case to sentence the accused
as accomplice and not as perpetrator or co-perpetrator of such a crime
(Krstić case) 59, showing itself to be very demanding in terms of the stand-
ard of proof. However, even when the judgment does not, on the basis of
the evidence adduced, find the accused guilty of genocide (Brdjanin, Jeli-
sić, Stakić and Sikirica et al. cases), that does not necessarily mean that
there has been no genocide. In my opinion, the evidence requirements are
not precisely the same according to whether we are concerned with the
personal involvement of an individual or with the involvement of a State.
The most exacting standard is justified in criminal proceedings where pre-
cise individual conduct is being judged and there is a need to prove the
avowed intent — beyond any reasonable doubt — of an accused to com-
mit an act of genocide ; we know that the strictness of this requirement
has given rise to debate and has been challenged, as shown both by the
dissenting opinions occasionally accompanying some judgments 60 and by
the numerous commentaries prompted by those judgments in legal
writings. The fact remains that, even if such a standard is not met and
personal participation in genocide is not found, the acquittal of an indi-
vidual of this crime does not rule out its reality ; for an accused may carry
out atrocious acts by obeying orders without being fully informed or
fully aware that they are part of a policy aimed at genocide.


   There can thus be conflicts in the jurisprudence, for example between a
trial chamber of the ICTY establishing guilt for genocide and the Appeals
Chamber rejecting such guilt, without this being decisive as regards the
existence of a policy of genocide 61. In this case, the need is not so much
to prove that the accused personally perpetrated or was an accomplice in
an act of genocide ; the need is rather to identify items of evidence such as
will make it convincingly clear that crimes were committed in circum-
stances such that they pertain directly to a genocidal policy imputable to


  59 The Appeals Chamber has not yet ruled in the case of Blagojević, found guilty of

complicity in genocide by the Trial Chamber on 17 January 2005.
   60 See, for example, the partially dissenting opinions of Judge Shahabuddeen in the

Krstić and Jelisić cases and of Judges Wald and Pocar in the Jelisić case.
   61 This is moreover confirmed by the doctrine (cf. W.A. Schabas, op. cit., p. 227 ;

L. van den Herik and E. van Sliedregt, “Ten Years Later, the Rwanda Tribunal Still
Faces Legal Complexities : Some Comments on the Vagueness of the Indictment, Com-
plicity in Genocide and the Nexus Requirement for War Crimes”, Leiden Journal of Inter-
national Law, Vol. 17, 2004, pp. 537-557 ; C. Eboe-Osuji, “Complicity in Genocide versus
Aiding and Abetting Genocide, Construing the Difference in the ICTR and ICTY Stat-
utes”, Journal of International Criminal Justice, Vol. 3, 2005, pp. 56-81).

                                                                                   375

        APPLICATION OF GENOCIDE CONVENTION (DISS. OP. MAHIOU)               415

a State and, more precisely, that they were committed or instigated by
individuals coming directly under the authority of the respondent State
or acting on its behalf or on its account or under its control in carrying
out such a criminal project.
   55. As we have observed, it is rare for a State to proclaim, officially or
publicly, that it intends to carry out an illicit action, let alone proclaim its
intent to commit a serious crime, particularly genocide, which is generally
regarded as the “crime of crimes”. Even in the case of the two examples
where such a crime has been recognized as having been committed, that
of the genocide of the Jews by Nazi Germany and the genocide of the
Tutsis in Rwanda, it was not clearly embarked upon officially and pub-
licly, since the proclamation of a “final solution” policy in the former
case and the “ethnic cleansing” project in the latter retain a degree of
ambiguity ; in reality it took the defeat and fall of the two régimes con-
cerned, with access to the records including confidential or secret docu-
ments, to make it possible to gather an array of evidence attesting that
genocide had been programmed and carried out against certain clearly
identified individual groups.

   56. In the present case, the change of political régime and the fall of
President Milošević, regarded as the main figure responsible for the war
and the crimes committed in Bosnia and Herzegovina, has led only to
limited and partial access to the sources of information on how the
operations were conducted. One of the main exhibits relating to the direct
involvement of the Serbian State in the operations against non-Serb
populations is the record of the meetings of the Supreme Defence Coun-
cil ; that document was produced before the ICTY and brought to the
notice of the Court, but much of its content had been censored, black-
ened to make it illegible. This camouflage operation legitimately arouses
the suspicion that the Belgrade authorities wish to withhold certain infor-
mation from the Court, probably decisions that reveal the direct involve-
ment of Serbian army officers serving in the army of the Serb entity of
Bosnia (Republika Srpska) throughout the tragedy. While many high-
ranking Serbian officers were indeed present in Bosnia and Herzegovina,
this means that an even more considerable number of soldiers and other
elements of paramilitary forces were also present, which might lead to the
conclusion that the Serbian State was directly involved in the criminal
undertaking, and possibly in acts of genocide as well. Bosnia and Herze-
govina asked the Court to require the respondent State to produce that
document in unexpurgated form, first by means of a written request and
then in the oral proceedings, without its request being satisfied. It is on
this very important point that the Court’s position appears questionable,
since not only does it reject the Applicant’s request, but it provides no
explanation or justification for doing so ; it merely states very abruptly
that “the Applicant has extensive documentation and other evidence
available to it, especially from the readily accessible ICTY records” and
that “[i]t has made very ample use of it” (Judgment, para. 206). That,

                                                                            376

        APPLICATION OF GENOCIDE CONVENTION (DISS. OP. MAHIOU)            416

however, is not the issue. The point is that among the mass of ICTY
documents and files that are available, it is necessary to find and produce
those which may constitute items of evidence that bear out the accusa-
tions. Thanks to the remarkable investigative work carried out by the
ICTY, the Applicant has managed to obtain such a document, but one
that is incomplete through the will of the Respondent. The Applicant’s
wish to see the document in full is entirely legitimate, as its contents
could be an important or even decisive element in demonstrating the
more or less direct involvement of the Respondent in the criminal enter-
prise of which it is accused. However, the Applicant’s request was not
acted upon and the Court itself used none of its powers to obtain any
documents at all.



   57. As we know, the Court itself “may, even before the hearing begins,
call upon the agents to produce any document” (Statute, Art. 49) and it
may also “call upon the parties to produce such evidence or to give such
explanations as the Court may consider to be necessary for the elucidation
of any aspect of the matters in issue” (Rules of Court, Art. 62, para. 1).
Since the Court was unable to meet the request of the applicant State or
to invite proprio motu the Respondent to provide the document, it has not
been possible to obtain clarifications regarding the document in question ;
the Court has had to make do with a question asked of the Respondent by
a judge regarding the link between its refusal to produce the document in
full and the present case before the Court, and a reply from the Respon-
dent which does not provide the desired clarifications. The Respondent’s
reply that the blackening of the documents produced before the ICTY
was linked to the protection of national security interests and uncon-
nected with the present case before the Court is not satisfactory.
   More than ten years after the events took place, it seems difficult to un-
derstand in what manner the disclosure of the minutes of the Supreme
Defence Council could damage national security interests ; it appears,
quite plainly, that the masking was intended to render illegible the names
of many officers of the Serbian military forces engaged directly in the ter-
ritory of Bosnia and Herzegovina where crimes and possibly acts of
genocide were taking place.

  58. The hesitations or misgivings of the Court about responding to a
request or deciding proprio motu to order the production of a document
are indeed readily understandable; such action may involve a number of
drawbacks that can be summarized thus :

— giving the impression that the Court is going to assist — or even
  stand in for — the party making the request in its task of assuming
  the burden of proof, whereas that is not the role of the Court and it
  must maintain a perfectly equal balance between the parties ;

                                                                         377

          APPLICATION OF GENOCIDE CONVENTION (DISS. OP. MAHIOU)                         417

— taking a measure of which the symbolic force vis-à-vis the sovereignty
  of States is indisputable, which might make them more distrustful of
  the powers and role of the Court ;
— meeting with a refusal invoking the interest of national defence and
  the confidentiality surrounding it, and so finding itself in an embar-
  rassing situation for the credit of the Court, which lacks the means of
  obliging a State to comply with its decisions 62. In a less dramatic case
  than the instant one, the Court requested the United Kingdom to
  communicate certain documents relating to passage orders of war-
  ships in the Corfu Channel, but those documents were not produced,
  the plea being naval secrecy, and the witnesses declined to answer
  questions on them (Corfu Channel (United Kingdom v. Albania),
  Merits, Judgment, I.C.J. Reports 1949, p. 32).

   59. However, the merit and the relevance of these arguments do not
suffice to make them convincing in the present case. We can here leave
aside the second and third arguments, which pertain to the jurispruden-
tial policy of the Court and the balance that should be achieved between
the requirements of justice and the desirability of dealing tactfully with
the sovereignty and susceptibility of States ; the problem is not peculiar to
the present case and, although it is of particular interest, developing the
discussion further does not appear to be necessary. On the other hand,
the first argument relating to the role of the Court in the matter of
proof 63 merits some brief consideration, particularly since the Court is
for the first time seised of a grave accusation of genocide against a State
and, in the face of such an accusation, the problem of evidence is singu-
larly important and acute ; it is therefore logical and to be expected that
the Court should be called upon or that it should itself employ every
means offered it by its Statute to arrive at clear findings on the authen-
ticity or otherwise of alleged facts.
   60. It is well established in all legal systems, both national and inter-
national, that the onus of proof is incumbent on the party relying on it
and, in the present case, it is for Bosnia and Herzegovina to prove that
Serbia committed genocide or, failing that, that it was an accomplice in

   62 On the problem of secrecy, see G. Niyungeko, “La preuve devant les juridictions

internationales”, thesis, Free University of Brussels, 1988, pp. 188-189 and 287-292.
   63 On the more general problem of proof before the Court, see G. Guillaume, “Preuve

et mesures d’instruction devant les juridictions internationales”, in La Cour internation-
ale de Justice à l’aube du XXIe siècle : le regard d’un juge, 2003, pp. 85-110 ; M. Lachs,
“La preuve et la Cour internationale de Justice”, in Ch. Perelman and P. Foriers (eds.),
La preuve et le droit, 1981, pp. 109-123 ; C. F. Amerasinghe, “Principes en matière de
preuve dans le procès international”, Annuaire de l’Institut de droit international, Vol. 70,
1, 2002-2003, pp. 139-398 ; H. W. A. Thirlway, “Evidence before International Courts
and Tribunals”, in R. Bernardt et al. (eds.), Encyclopedia of Public International Law,
1995, 2, pp. 330 et seq. ; J. C. Witenberg, “La théorie des preuves devant les juridictions
internationales”, Recueil des cours de l’Académie de droit international, 1936, Vol. 56,
pp. 5-102.

                                                                                        378

            APPLICATION OF GENOCIDE CONVENTION (DISS. OP. MAHIOU)                       418

genocide. One of the main allegations is that members of Serbian military
and paramilitary forces were the perpetrators of or, at the very least,
accomplices in acts of genocide that took place on Bosnian territory and,
in support of that allegation, Bosnia and Herzegovina provided a docu-
ment produced before the ICTY such as to back and lend credibility to
the allegation ; but the document is incomplete through the will of the
respondent State, which obscured a large part of it, and full knowledge of
it is impossible without action by the Court calling for its production in
full. Furthermore, there are sufficiently substantiated and serious pre-
sumptions justifying such action, since the document is likely to assist in
the “elucidation of any aspect of the matters in issue” (Art. 62 of the
aforesaid Rules), namely the extent and nature of Serbia’s involvement in
the tragic events of Bosnia and Herzegovina ; in addition, although that
incomplete document is now part of the evidence on file, the Court exam-
ined it too briefly and in unfavourable conditions regarding its interpreta-
tion to draw any conclusions one way or the other with regard to the
hidden parts.


   61. One might think that this document was not treated appropriately
by the Court, which did not make use of its powers in order to determine
the truth of the matter. We are in a very special situation where the party
on which the onus of proof is incumbent has honoured its obligation up
to the point where it comes up against the intent of its opponent, which
is in possession of the exhibit requested and hence the key to a solution ;
it follows that we are faced with a situation of inequality to the detriment
of the applicant State, and action by the Court would merely have
restored the equality of the parties by applying reasonably and equitably
the principle of onus of proof. Such a solution would be in keeping with
the conclusions drawn from the debates of the Institute of International
Law 64 and would not call into question, in the opinion of a former Presi-
dent of the Court, the Court’s impartiality or independence 65.
   Furthermore, although there is not in the Statute and Rules of Court any
rule regarding the obligation to co-operate where evidence is concerned,
the opposing party must nevertheless act in good faith and not oppose
the production of an exhibit in its possession which is needed to establish


  64   According to the Rapporteur, C. F. Amerasinghe,
          “[i]n the application of this principle the tribunal may in the appropriate circum-
       stances divide the burden of proof in relation to a particular situation”
and he proposes, in the draft Articles, provisions that the parties must co-operate with the
Tribunal for the production of evidence, particularly that which is in their possession or
under their control (cf. “Principes en matière de preuve dans le procès international”,
op. cit., p. 197 and pp. 392 et seq.).
  65 Cf. the observations of President G. Guillaume on the report of C. F. Amerasinghe

to the Institute of International Law, “Principes en matière de preuve dans le procès inter-
national”, op. cit., p. 314.

                                                                                        379

          APPLICATION OF GENOCIDE CONVENTION (DISS. OP. MAHIOU)                         419

the facts 66 ; legal opinion is generally in agreement in calling that a gen-
eral principle of law 67 and, as recalled by the Rapporteur of the Interna-
tional Law Commission, Professor George Scelle, during its work on
model rules for arbitration proceedings, “there is . . . a definite principle
that the contesting States are under an obligation to co-operate in good
faith in the production of evidence” 68. One cannot thus help noting or
deploring the pusillanimity of the Court and its refusal to provide, in all
legality and equity, a means among others of ascertaining the truthful-
ness of an allegation in a case where the search for truth is particularly
awaited and necessary. An over-rigid position in this respect can only
lead to unreasonable or unjust results 69, because the “statement of the
facts” that the Court must take into consideration (Rules, Art. 95,
para. 1) has not been so considered, on account of the absence of an item
of evidence the production of which it would have been able to require.
One might take the liberty here to recall the relevant observation of
Judge Bustamante in the Barcelona Traction case :
        “I naturally accept that in each case the onus of proof is placed on
     one of the parties, but it is also true that the overriding interests of
     justice give the Court the faculty of taking such steps as are possible
     to induce the parties to clarify what is not sufficiently clear.” (Bar-
     celona Traction, Light and Power Company, Limited (Belgium v.
     Spain), Preliminary Objections, Judgment, I.C.J. Reports 1964,
     p. 80.)
   One might thus conclude that the Court has missed a good opportu-
nity to put into effect legitimately the powers attributed to it by the Stat-
ute with regard to evidence ; while that is particularly regrettable in the
dramatic circumstances of the present case, it could also be so on a more
general level in the future, in any case in which crimes are alleged on the
basis of identified items of evidence held by one of the parties which
refuses to produce them. By refraining from action, at the request of the
other party or on its own initiative — when such action is demanded by
the search for truth — the Court is in danger of creating a disturbing and
concerning precedent.
   62. If, in the future, the Court should once again be called upon to
rule on the existence of a genocide, one might wonder how it could really

  66 It was undoubtedly this principle that prompted the conduct of Switzerland in the

Interhandel case, when it stated :
        “However, should the Court so desire, the Swiss Government would be willing to
      depart from any strict rule as to the sharing of the burden of proof between the appli-
      cant Party and the respondent Party.” (Memorial of Switzerland of 3 March 1958,
      I.C.J. Pleadings, Interhandel, p. 128, para. 82.)
   67 Cf. G. Niyungeko, op. cit., pp. 172 et seq. ; J. C. Witenberg, op. cit., pp. 47-49 ;

C. F. Amerasinghe, op. cit., pp. 305-306, together with the observations of Sir Ian Sin-
clair, p. 327.
   68 Cf. Yearbook of the International Law Commission, Vol. II, 1950, p. 134.
   69 Cf. C. F. Amerasinghe, op. cit., p. 219.



                                                                                        380

        APPLICATION OF GENOCIDE CONVENTION (DISS. OP. MAHIOU)             420

perform such a task. In the present case, had there not been the huge
investigative work carried out by the ICTY Office of Prosecution and the
painstaking cross-checking performed by the ICTY trial chambers to
establish the facts and the reality of acts of genocide, the Court would
not have been in a position to draw on appropriate knowledge of the
facts in order to rule on the alleged crimes and responsibilities engaged.
Whatever it may say, and contrary to what it suggests in paragraph 181,
the Court does not possess the legal and material facilities to conduct the
necessary investigations in order to establish the guilt of the persons said
to be the perpetrators of acts of genocide, which is the first step in sub-
sequently determining whether those acts are attributable to persons or
organs under the authority, in one way or another, of the State accused
of breaching the Convention on the Prevention and Punishment of the
Crime of Genocide. In the present case, the role played by the ICTY, the
contribution of various United Nations bodies and other regional and
national organizations, as well as the change of régime in Belgrade and
the fall of the leaders of the FRY implicated in the violence in Bosnia,
facilitated the establishment of the facts and access to evidence. But, in a
different context, in which the leaders of the accused State were still in
power and there was no international criminal tribunal with a mandate
to prosecute the perpetrators of genocidal acts, the Court would find it
practically impossible to gather sufficient evidence to enable it to decide
on the reality of the acts of genocide and come to conclusions concerning
the possible involvement of a State ; all the more so since the Court has
shown a highly restrictive approach to the application and interpretation
of its Rules by refusing to play a more active role in establishing the facts
and seeking out the truth.

   63. While refusing to request the production of the document, the
Court suggests that it is at liberty to draw the relevant conclusions from
its non-disclosure (para. 206) ; however, none were drawn in the present
case. In fact, the major finding against the Respondent in the Judg-
ment — which consisted of saying in this case that it did not fulfil its obli-
gation to prevent and punish the crime of genocide — appears to have no
link to the document of which the Court did not see fit to request the
disclosure. Without knowing the exact contents of the hidden text, it is
objectively difficult and very hazardous to state whether those contents
might have had a decisive influence one way or another in deciding on
the principal allegations made against the Respondent :
— the commission of genocide through its organs or by persons whose
  acts engaged its responsibility ;
— conspiracy to commit genocide or incitement to genocide ;

— complicity in genocide.
  In view of that uncertainty and of the explanations below, one cannot
help but entertain serious doubts about the Court’s approach ; by finding

                                                                          381

         APPLICATION OF GENOCIDE CONVENTION (DISS. OP. MAHIOU)                       421

that no breaches took place of the three above-mentioned obligations,
without having made appropriate efforts to encourage the production of
items of evidence, the Court can only give rise to questions and objec-
tions as regards both the application and interpretation of its Rules and
the findings at which it has arrived.



         IV. THE PROBLEM OF INTENT IN THE CRIME OF GENOCIDE

   64. The definition of the crime of genocide given by the Convention in
its Article II rests upon the combination of two elements, the material
element (actus reus) and the intentional element (mens rea). In addition
to genocide, the Convention punishes the acts of conspiracy, incitement
and attempt to commit genocide, and complicity in genocide. It is also
incumbent on all States bound by the Convention to prevent and punish
the commission of genocide. Acts of genocide are always committed by
individuals, under the authority of an entity which is the real orchestrator
of these acts 70 ; this is generally a State acting through its organs or
through third organs operating on its account, on its behalf or even on
the basis of a de facto relationship with this State, without being legally
vested in any power. Hence the link between the legal entity which is the
State and the offence is mediate, through the agency of individuals
dependent on it in some manner and, for this reason, capable of engaging
the responsibility of the State concerned. This reality considerably affects
the evidence of genocidal intent, namely which are the wrongdoers whose
intent is required : is it the actual perpetrator of the act, the planner of the
crime, or both ?
   65. The crimes punished under the Convention being all intentional
crimes, they may be relied on to establish, on the one hand, the indi-
vidual responsibility of their perpetrators and, on the other, State respon-
sibility, as the Convention does not confine the acts listed in Article III
to individual responsibility, as we have seen in the preceding develop-
ments. What is special about the crime of genocide is that it requires the
combination of a general intent and a specific intent, the evidence of the
intentional element being subjected to the general rules of evidence
before the Court, which must seek out or deduce that intent from the
circumstances of the case, its task having been greatly facilitated by the
work already completed by the international criminal tribunals, which

   70 According to the ICTR, “although a specific plan to destroy does not constitute an

element of genocide, it would appear that it is not easy to carry out a genocide without
such a plan, or organisation” (Kayishema case, 21 May 1999, para. 94). The ICTY noted
“that it will be very difficult in practice to provide proof of the genocidal intent of an
individual if the crimes committed are not widespread and if the crime charged is not
backed by an organisation or a system” (Jelisić case, Trial Chamber I, Judgment of
14 December 1999, para. 101).


                                                                                     382

          APPLICATION OF GENOCIDE CONVENTION (DISS. OP. MAHIOU)                            422

have contributed both items of evidence and insight with respect to
intent.

                             A. The Intentional Element

   66. There is frequent discussion of the importance accorded to the
intentional element, some regretting the subjectivism introduced into the
Convention with the fear of seeing “the perpetrators of a crime escape
punishment on the pretext of absence of wrongful intent” 71, and that this
“offers States a convenient way out” 72. “There is a widespread opinion
preferring to consider that there is genocide from the moment that there
is mass extermination, without any need to take account of the end pur-
pose pursued” 73, but this position is liable to have an adverse effect on
the conventional definition of genocide, emphasizing a special intent to
destroy a group as such. If the mass exterminations are not aimed at indi-
viduals on the very account of their membership of a particular group,
one cannot speak of genocide within the terms of the Convention ; on the
other hand, as one author has noted,
       “there will be . . . genocide from the moment when, in the course of
       a policy whose harmful consequences are plainly apparent, whatever
       the actual purpose, the intent to destroy a group as such emerges. To
       pursue, if not to shape, such a policy must in such a case be consid-
       ered to constitute genocide, even if its destructive effects were not
       initially intended.” 74
   67. Some legal writers maintain that the crime of genocide covers acts
which, without being originally intended to cause the physical disappear-
ance of a group, lead to disappearance or the risk of disappearance on
account of their being carried out. This sense “would make it possible to
qualify as a crime of genocide, in addition to the deliberate annihilation
of a group, the practices of forced population displacements and other
acts of ‘ethnic cleansing’” 75, as we shall see later. In all cases, what chara-
cterizes the crime of genocide as defined by the Convention is the exist-
ence of a wrongful intent and, more specifically, a general wrongful intent
and a special intent.
   68. General intent is effective knowledge of the material elements of
the offence and of the perpetrator’s intent to act. The definition of geno-
cide requires a general intent which is that to commit one of the five acts
listed in Article II, namely :

  71  J. Verhoeven, op. cit., p. 17.
  72  A. Cassese, op. cit., p. 184.
   73 J. Verhoeven, op. cit., p. 23.
   74 Ibid., pp. 19-20.
   75 L. Boisson de Chazournes, “Les ordonnances en indication de mesures conserva-

toires dans l’affaire relative à l’Application de la convention pour la prévention et la répres-
sion du crime de génocide”, AFDI, 1993, Vol. XXXIX, p. 530.

                                                                                           383

          APPLICATION OF GENOCIDE CONVENTION (DISS. OP. MAHIOU)                        423

(a) killing members of the group ;
(b) causing serious bodily or mental harm to members of the group ;

(c) deliberately inflicting on the group conditions of life calculated to
    bring about its physical destruction in whole or in part ;
(d) imposing measures intended to prevent births within the group ;
(e) forcibly transferring children of the group to another group.
  By their very nature, these acts constitute conscious and deliberate
acts, and cannot be the product of accident or oversight. The emphasis
placed on intention in subparagraph (c) (deliberately inflicting) has no
real legal consequence, since the intention must be established in each of
the acts enumerated. As has been observed,
       “the limitative character of the enumeration contained in Article II
       is in principle readily understandable in view of the traditional rules
       expressed in criminal law by the adages nullum crimen sine lege and
       nulla poena sine lege. Besides, this should not be carried too far
       since the terms used are relatively broad and must remain so,
       despite the principle of restrictive interpretation of the punitive pro-
       visions.” 76
   69. In the crime of genocide, it does not suffice that the perpetrator
has wished to commit one of the acts listed in Article II ; the perpetrator
must have further acted “with intent to destroy, in whole or in part, a
national, ethnical, racial or religious group”. This specific intent therefore
requires the acts to be likely to cause specific damage, and the perpetrator
to be aware of that. Actual destruction of the group is not a precondition
for characterizing the crime of genocide ; the mere intent to seek that spe-
cific damage suffices to conclude that the offence exists 77.

   70. The specific intent must be distinguished from the motive. Some
legal writers consider that special intent is the inclusion of the motive in
wrongful intent, and that “the theory of genocide derogates from general
law in that it includes the motive in the legal constitution of the offence” 78.
However, these analyses are not always clear and introduce a doubt
regarding two different notions which sometimes seem to be used one for
the other, particularly when some treat the motive (“mobile”) as equiva-

  76 J. Verhoeven, op. cit., p. 15.
  77 N. Robinson, The Genocide Convention : A Commentary, 1960, p. 58 (“Actual
destruction need not occur ; intent is sufficient”) ; M. N. Shaw, “Genocide in International
Law”, in International Law in a Time of Perplexity : Essays in Honour of Shabtai
Rosenne, 1989, pp. 797-805 (“Actual physical destruction is not required ; what is essential
is the need to demonstrate the subjective element”).
  78 H. Donnedieu De Vabres, “De la piraterie au génocide : les nouvelles modalités de la

répression criminelle”, Mélanges G. Ripert, 1950, Vol. 1, p. 245, cited by J. Verhoeven,
op. cit., p. 17.

                                                                                       384

          APPLICATION OF GENOCIDE CONVENTION (DISS. OP. MAHIOU)                        424

lent to special intent and term as motives (“motifs”) the other reasons
irrelevant to the offence. For example, what certain authors call “mobiles”
and exclude from the definition of the offence 79, others call “motifs” and
also exclude from the definition of the offence 80. What is important in the
application of the Genocide Convention is that its drafters decided to
include in the definition of the crime of genocide the specific intent to
destroy a particular group (that some call “motive”), and to exclude the
other reasons which may underlie that destructive will. The intent in
question consists in the seeking of a wrongful result, while the motive is
the reason prompting the offender to carry out the offence (e.g., revenge,
enrichment, etc.) ; the motive may vary from one person to another in a
same type of act, and the offence is irrelevant to the motives, whatever
they may be 81. The specific intent in the crime of genocide may be com-
plex and comprise several aspects, but what must always be involved is
the “intent to destroy, in whole or in part, a . . . group, as such”, which
group may be “national, ethnical, racial or religious” (Genocide Conven-
tion, Art. II).



1. To destroy, in whole or in part, a . . . group, as such

   71. Literally, to destroy (détruire) is “altérer profondément et violem-
ment (quelque chose d’organisée) de manière à faire perdre l’aspect, la
forme, les caractères essentiels” (“to alter profoundly and violently (some-
thing organized) in such a manner as to cause it to lose its aspect, form and
essential characteristics”) 82. Killing is one of the manners of destroying but
not the only one. The ICTY Appeals Chamber stated, in the Krstić case,
that the intent to destroy the group as a separate and distinct entity can
also be manifest in the forcible transfer of a population, which would thus
be an “additional means by which to ensure the physical destruction” of
the targeted community 83. The prohibited act must be committed because
of the victim’s membership of a particular group and for the purpose of
achieving the overall aim of destroying the group. But the perpetrator of
the genocide does not have to seek to destroy the entire group ; it suffices
that the perpetrator’s intent is to destroy part of it. According to some
legal writers, the addition of “as such”, “solely seeks to highlight the

   79 A. M. La Rosa and S. Villalpando, “Le crime de génocide revisité. Nouveau regard

sur la définition de la convention de 1948 à l’heure de son cinquantième anniversaire. Ten-
tative d’appréhension des éléments constitutifs du crime”, op. cit. (“the offence is irrele-
vant to the motives, whatever they may be”).
   80 J. Verhoeven, op. cit., p. 19 (“les motifs pour lesquels le génocide est perpétré sont

parfaitement indifférents” [“the motives for perpetration of the genocide are perfectly
irrelevant”]).
   81 A. M. La Rosa and S. Villalpando, op. cit., p. 83.
   82 Le Robert, dictionnaire de la langue française, 2nd ed., 1992.
   83 Judgment of 19 April 2004, para. 31.



                                                                                       385

        APPLICATION OF GENOCIDE CONVENTION (DISS. OP. MAHIOU)              425

essence of a particular crime represented by the intent to destroy a group
of human beings ; it carries no other restriction, however questionable its
use may seem” 84. According to the commentary on the draft Code of
Crimes against the Peace and Security of Mankind, which uses the defini-
tion of genocide in the 1948 Convention, to destroy the group “as such”
means destroying “a separate and distinct entity, and not merely some
individuals because of their membership in a particular group” 85.
   72. Let us note that the Convention does not stipulate any quantita-
tive threshold for the crime of genocide. Once intent has been estab-
lished and perpetration of the crime has begun, there is nothing to
prevent genocide from having been committed even if the number of
victims is small. It suffices to have committed any of the acts enumer-
ated in the intent to achieve the destruction, in whole or in part, of a
protected group ; in principle, one could even go so far as to say that “a
single murder, a single assault causing bodily harm to a member of the
group would suffice, provided that they are accompanied by the specific
intent of the perpetrator” 86. That is a theoretical assumption, however,
as there is inevitably or necessarily a quantitative aspect to any geno-
cidal policy, and the crime must at the very least target a sufficiently
large number of individuals or a substantial part of the protected group,
as noted by the Court (Judgment, para. 198). In the present case, there
is no lack of evidence of a great many murders and atrocities committed
systematically in various parts of Bosnian territory. The written and
oral pleadings of the applicant State abound in examples that the
Respondent — being unable to dispute the facts in most instances —
endeavours to minimize or give a different qualification. According to
numerous, cross-checked testimonies, tens of thousands of non-Serbs,
most of them Muslims, were killed between 1992 and 1995, and this
constant practice constituted, in certain cases, forms of destruction of
the “non-Serb” community, if one accepts this negative manner of
defining the group. Without claiming to be exhaustive, the Court gives
a damning overview of the extent and seriousness of the killings perpe-
trated on civilian populations in paragraphs 245 to 276 ; if the number
of victims was often in the tens or hundreds, it sometimes reached the
thousands, as indicated by the Court in several paragraphs (247, 252,
257-259, 262 and 271).


2. A national, ethnical, racial or religious group

  73. The Convention seeks to protect groups of the most extensive kind

  84 J. Verhoeven, op. cit., p. 19.
  85 Report of the International Law Commission on the Work of its Forty-eighth
Session, United Nations, doc. A/51/10, p. 45.
  86 A. M. La Rosa and S. Villalpando, op. cit., p. 87.



                                                                           386

         APPLICATION OF GENOCIDE CONVENTION (DISS. OP. MAHIOU)                   426

possible, provided they present “the essential element of stability” 87. The
stability and the permanence of the group are among the reasons which
prompted the drafters of the Convention not to include economic, politi-
cal, cultural or social groups among the groups protected. The Conven-
tion does not supply a precise definition of the terms “national, ethnical,
racial or religious”, which is not really a shortcoming since what is
important is not so much the objective determination of the characteristic
features of each group as the fact that “measures have been taken in
practice to distinguish them” 88. Examining the preparatory work for the
1948 Convention, the ICTR specified that the Convention seeks to pro-
tect “any stable and permanent group” 89. This was the case of the Tutsis,
whose identity cards showed their ethnic affiliation. This is also the case
of the Serbs, Croats and Muslims, defined as such in the Constitution of
the SFRY, then that of Bosnia and Herzegovina.

   74. Muslim identity is not regarded in Bosnia as the mere fact of
belonging to a religion ; it refers to a group of persons sharing a particu-
lar culture, language and traditional way of life, as the applicant State
indicates. It is therefore the expression “ethnic group” which covers most
closely the motivation behind the crimes committed in Bosnia and Herze-
govina by the Serbs. The ethnic group generally defines an infra-national
and infra-State cultural or linguistic group. The victim may be the “Mus-
lims of Srebrenica” 90 or of any other municipality, since they form part
of the broader group represented by “the Bosnian Muslims”. The appli-
cant State raised the possibility of defining the group negatively, namely
“non-Serbs” (CR 2006/32, p. 23, para. 9 (Stern)) ; that does not imply the
absence of acts of genocide for want of specific groups targeted, as the
Respondent argues, for two communities were specially targeted, the
Croats of Bosnia and Herzegovina and above all the Muslims of Bosnia
and Herzegovina. As the Court has found, after the ICTY, on the basis
of the information establishing the facts, the genocide was mainly tar-
geted against the Muslims : quantitatively because they were the main vic-
tims of the mass-scale crimes ; intentionally because they were targeted by
the inflammatory statements of Serb leaders (notably by the political
leader of the Bosnian Serbs, R. Karadžić). The fact that Croats have also
been victims of crimes does not detract from the genocidal dimension of
the criminal design. In all the genocides committed and recognized (Tut-
sis, Jews), persons of other groups than the originally targeted group
have been victims without that affecting the reality of the characteriza-
tion of genocide. In view of this, one might question the validity of


  87 Official Records of the General Assembly, Third Session, Part I, Sixth Committee,

69th meeting, p. 58 (Venezuela, Pérez Perozo).
  88 A. M. La Rosa and S. Villalpando, op. cit., p. 90.
  89 Akayesu case, Judgment of 2 September 1998, para. 701.
  90 Used by the ICTY in several cases (Tadić, Krstić, Blagojević).




                                                                                 387

          APPLICATION OF GENOCIDE CONVENTION (DISS. OP. MAHIOU)                       427

retaining only a positive definition of the group targeted and of rejecting
any negative definition ; such a position is excessively restrictive and the
corresponding interpretation of the drafting history of the Genocide
Convention and the Court’s 1951 Advisory Opinion (Reservations to the
Convention on the Prevention and Punishment of the Crime of Genocide)
in paragraph 194 of the Judgment is not based on convincing assumptions.

   75. It was on the basis of the massacre of some 7,000 Muslims that the
ICTY characterized the acts committed in 1995 in Srebrenica as geno-
cide. General Radislav Krstić, whose individual genocidal intent was not
upheld, was sentenced for complicity in genocide by the Trial Chamber
on 2 August 2001, which sentence was upheld by the Appeals Chamber
on 19 April 2004. It is on the basis of factual realities and the overall
intent behind the crimes committed that the applicant State submits, with
sufficiently convincing arguments, the existence of an intent on the part
of the Serbs not just to remove completely the non-Serbs, particularly the
Muslims, from certain Bosnian territories, but also to destroy the greater
part and sometimes all of them in certain regions. In view of the special
context of the acts committed in Bosnia and Herzegovina, there is indeed
justification for extending the sense of “ethnic group”, or rather adopting
a negative or reverse definition of it. It was in their awareness of their
own membership of an ethnic group that the Serbs resolved to destroy on
Bosnian territory the individuals not so affiliated. The concept of the
objective reality of the ethnic group needs some tempering in keeping
with the circumstances, so as also to take into consideration a subjective
concept of the ethnic group on the part of the perpetrators of the crimes
in the choice of their victims. The important consideration is the discrimi-
natory choice of the victims on the basis of an affiliation or non-affilia-
tion judged subjectively by the criminals.
   76. Analysing the acts committed in Bosnia, Victor-Yves Ghebali
recalls that the SFRY, before its break-up, comprised various branches
of the Slav ethnic group (thus Serbs, Croats and Muslims) and non-Slav
ethnic groups (such as the Albanians) 91 ; ethnic conflicts arise as soon as
one of the protagonists makes a battle cry of protection of the collective
identity of its proto-nation. The author also recalls the phantasmic
dimension inherent in any genocide and the overestimation of the “col-
lective Self” of an ethnic group, accompanied by the ontological diaboliz-
ing of another ethnic group of the nation-State being deconstructed. The
need to restore a mythical State of original ethnic purity is then used to
justify exterminating the diabolized ethnic group. Denouncing the ethno-
nationalistic self-overestimation of the Serbs, Mr. Ghebali confirms that

  91 V.-Y. Ghebali, “Les Nations Unies et les organisations régionales dans les conflits

yougoslaves : complémentarité ou concurrence ?”, Les Nations Unies et l’ex-Yougoslavie,
rencontres internationales d’Aix-en-Provence, 1998, p. 41. By the same author, “Le sem-
blable et le différent. Réflexions sur les conflits ethniques de l’Europe post-communiste”,
Mélanges en l’honneur de Nicolas Valticos, 1998.

                                                                                      388

         APPLICATION OF GENOCIDE CONVENTION (DISS. OP. MAHIOU)                      428

ethnic cleansing was the purpose and not the consequence of the war,
with its drift towards incitement to commit a genocide.
   77. Let us note that the incitement must be direct and public at the
same time, private incitement having not been taken into consideration
by the drafters of the Convention. The intentional element of this offence
lies in the awareness of the perpetrator that the acts that he or she is com-
mitting incite the commission of genocide. What is at issue is the intent to
incite, regardless of whether or not such incitements have achieved their
purpose and led effectively to the commission of genocide ; direct and
public incitement to commit genocide does not require proof that geno-
cide has been committed. The fact of deliberately propagating the Greater
Serbia ideology, of arousing racial hatred in the context of the period by
calling for the creation of an exclusively Serb State, of inciting “ethnic
cleansing” and of prompting a general spirit of ethnic and religious
hatred, and so on, all amounts to direct and public incitement within the
meaning of the Convention. In the Tadić case, for example, the ICTY
went back over the propaganda campaign starting in 1989 to prepare the
Serbs of Bosnia for the subsequent events by telling them that they were
the target of a massacre that the Muslims were preparing 92. The creation
of a morbid climate of hate and fear centring on a specific group is
always the starting-point for a policy of discrimination, gradually turning
into a campaign of exactions and subsequently of elimination.
   78. The intentional element of conspiracy to commit genocide lies in
the resolve to act with the aim of committing genocide, and in participa-
tion in a joint plan. The existence of a genocidal plan is logically a part of
such a criminal enterprise, even if it did not necessarily culminate in prac-
tice. From all the material gathered by the applicant State, what can be
seen is the existence of a conspiracy between the Belgrade and Pale
authorities to plan and implement a policy of elimination of the Muslim
populations by means of the various armed formations of the “Republika
Srpska”, the Serb paramilitaries and certain elements of the Serb military
forces (VRS or army of the “Republika Srpska”). While the intent can
sometimes be observed, it is generally deduced from a number of acts and
behaviour patterns, the assessment of which is naturally left to the appre-
ciation of the judges, having due regard for “the preponderance of the
evidence or the balance of probabilities” 93.


                       B. Deduction of Genocidal Intent
  79. A person alleging a fact must prove it and, once the Applicant has
fulfilled the obligation of establishing proof of violation of the Conven-

  92 Tadić, IT-94-1-T, Trial Chamber, Judgment of 7 May 1997, para. 96.
  93 A. M. La Rosa and S. Villalpando, “Le crime de génocide revisité. Nouveau regard
sur la définition de la Convention de 1948 à l’heure de son cinquantième anniversaire.
Tentative d’appréhension théorique des éléments constitutifs du crime”, op. cit., p. 101.

                                                                                    389

        APPLICATION OF GENOCIDE CONVENTION (DISS. OP. MAHIOU)           429

tion, it is for the Respondent to adduce the defence evidence demonstrat-
ing that the alleged facts did not take place or were not committed with
the intent to destroy a group protected by the Convention. The judges
can consequently accept all evidence that they deem relevant and com-
pelling, since
    “within the limits of its Statute and Rules, it [the Court] has freedom
    in estimating the value of the various elements of evidence, though it
    is clear that general principles of judicial procedure necessarily gov-
    ern the determination of what can be regarded as proved” (Military
    and Paramilitary Activities in and against Nicaragua (Nicaragua v.
    United States of America), Merits, Judgment, I.C.J. Reports 1986,
    p. 40, para. 60).
   80. Documentary evidence remains a prime form of evidence, but offi-
cial declarations are also an important source to which the Court resorts
to substantiate the facts. The Court itself has said that :

       “Among the legal effects which such declarations [by the authori-
    ties] may have is that they may be regarded as evidence of the truth
    of facts, as evidence that such facts are attributable to the States the
    authorities of which are the authors of these declarations and, to a
    lesser degree, as evidence for the legal qualification of these facts.”
    (Ibid., p. 43, para. 71.)
Furthermore, “the Court is not bound to confine its consideration to the
material formally submitted to it by the parties” (ibid., p. 25, para. 30)
and it can itself seek other items of evidence. However, as we have
already had reason to deplore, the Court did not make use of the means
available to it, even when it appeared appropriate to do so.


1. Evidence of genocidal intent
   81. The Convention provides no particular rules regarding proof of
the moral element. The specific intent to destroy a national, ethnic, racial
or religious group in whole or in part, within a general State policy, is
seldom expressed and must necessarily be deduced from the circum-
stances of the particular case, especially when the requirement is to prove
the tortious intent of a State. To demonstrate the genocidal intent of Ser-
bia, it is not necessary that all the criminal acts were committed by agents
of that State directly, nor that all the individuals having committed
atrocities shared the genocidal intent. The establishment of the existence
of a concerted genocidal plan advocated by military and paramilitary
units that the State in question endorsed, assisted and supported in its
implementation would be sufficient to show intent to commit genocide or
to be an accomplice to it, which would then engage the responsibility of
that State.

                                                                        390

          APPLICATION OF GENOCIDE CONVENTION (DISS. OP. MAHIOU)                       430

   82. The applicant State has maintained that it is possible to presume
the intent to commit genocide, but the requirement is rather to deduce
this intent from the elements of the particular case and not to voice mere
presumptions when it comes to proving a crime, especially such a serious
one. It has been said in this respect : “The best evidence of an intentional
element obviously lies in declarations, writings and other direct indica-
tions of the thinking of the perpetrator of the crime.” 94 Admittedly, in
practice, because of the nature of this crime, it is hardly conceivable that
rulers might publicly state or put in writing that they have a genocidal
plan ; hence it is essential to proceed by deduction in order to establish
intent to take part in such a crime. The intent is therefore proved by logi-
cal deduction in the light of the acts of the accused by virtue of the prin-
ciple that perpetrators are supposed to desire the consequences of their
acts. With regard to genocide, the proliferation and systematic use of
hate-filled speeches, violent shows of aggressiveness, instances of destruc-
tion 95 and cruel conduct, let alone massacres, towards a group protected
by the Convention suggest or presuppose the intent to commit genocide.
The number of victims is also an important item of evidence, for when
the number of victims exceeds the tens of thousands of individuals
belonging to one and the same group and extends to several geographical
areas, that shows it to be a serious element of intent to commit genocide.
In short, because such a subjective element as the intent to destroy a
group is difficult to prove tangibly, it is essential to take account of all the
relevant circumstances in the case, and above all of the convergence of
items of evidence. It is for this reason that I am unable to subscribe to the
assertions contained in certain paragraphs of the Court’s Judgment, inter
alia, paragraphs 373 to 376, in which it dismisses the existence of a gen-
eral plan to destroy a substantial part of the Bosnian Muslim population ;
in its examination, it does not really give due regard to or put into per-
spective all the material elements and evidence of intent apparent from
the dossier before the Court.



2. Ethnic cleansing 96

  83. The “clinical” expression “ethnic cleansing” was apparently used
for the first time in 1981 in the Yugoslav media, referring to the estab-

   94 D. Boyle, “Génocide et crimes contre l’humanité : convergences et divergences”, La

justice pénale internationale dans les décisions des tribunaux ad hoc — Etudes des Law
Clinics en droit pénal international, 2003, p. 137.
   95 For example, in the Karadžić and Mladić cases, the Tribunal based its charge on,

inter alia, the destruction of cultural monuments in finding the existence of this specific
intent.
   96 Other expressions (e.g. ethnic purification) are sometimes used, without any detect-

able difference since they prove to be synonyms.


                                                                                      391

         APPLICATION OF GENOCIDE CONVENTION (DISS. OP. MAHIOU)                    431

lishment of “ethnically pure territories” in Kosovo 97, and it was initially
journalistic and military vocabulary without any precise legal definition.
The term was subsequently used by various entities, beginning with the
Security Council, to describe the situation in Bosnia ; it considered that
ethnic cleansing was illegal and unacceptable, justifying the maintenance
and even intensification of sanctions against the FRY (resolu-
tion 752 (1992) of 15 May 1992 ; resolution 787 (1992) of 16 November
1992). The fact that resolution 827 (1993) of 25 May 1993 establishing
the ICTY to try the various violations of humanitarian law in Bosnia
(preamble to the resolution) expressly mentions “ethnic cleansing” in its
preamble as a grave crime is already an item of evidence that it may be
regarded as tantamount to the crime of genocide. For its part, the Gen-
eral Assembly initially considered the “odious practice of ‘ethnic cleans-
ing’” to constitute a violation of humanitarian law (resolution 46/242 of
25 August 1992) and subsequently reverted to it more precisely to con-
demn “the abhorrent policy ‘ethnic cleansing’, which is a form of geno-
cide” (resolution 47/121 of 18 December 1992). The Commission on
Human Rights used the term “ethnic purification” on 13 August 1992.
The following year, it echoed the positions of the General Assembly by
recalling that, on the one hand, the Muslim population was “virtually
threatened with extinction” and, on the other, that the ethnic cleansing of
which it was the principal victim constituted a form of genocide. Accord-
ing to the Special Rapporteur of the Commission on Human Rights on
extrajudicial executions, “[t]he description of atrocities committed with
intent to destroy, in whole or in part, a national, ethnic, racial or reli-
gious group as ‘ethnic cleansing’ particularly seems to be a euphem-
ism” 98, and he took the view that the executions of Muslims and Croats
committed by the Serbs indeed corresponded to genocide as defined in
the 1948 Convention. In the Brdjanin case, the ICTY speaks of a “coher-
ent, consistent strategy of ‘ethnic cleansing’ against Bosnian Muslims” 99.



   84. Ethnic purification may start out as a mere forcible population
transfer not featuring among the acts listed in the Convention and cannot
in itself constitute proof of the intent to destroy, since displacement pre-
supposes the survival of the group while genocide seeks its disappear-
ance. But the operation can degenerate to take on another aspect, as
observed by W. Schabas, and become “acts aimed at displacing a popula-
tion in order to change the ethnic composition of a given territory, and


  97 D. Petrović, “Ethnic Cleansing — An Attempt at Methodology”, European Journal

of International Law, 1994, Vol. 5, No. 3, p. 342.
  98 “Extrajudicial, Summary or Arbitrary Executions”, Note by the Secretary-General,

United Nations, doc. A/51/457, para. 69.
  99 IT-99-36-T, Judgment of 1 September 2004, paras. 548-551 ; CR 2006/5, p. 30 (Kara-

giannakis).

                                                                                  392

           APPLICATION OF GENOCIDE CONVENTION (DISS. OP. MAHIOU)                     432

generally to render the territory ethnically homogenous or ‘pure’” 100.
Above all, ethnic purification is seldom an isolated act of forcible dis-
placement, for it is generally accompanied by murder, rape, torture and
other acts of violence and the destruction of the religious and cultural
heritage in order to wipe out all trace of the ousted ethnic group. Con-
sequently, the factual situation is that ethnic cleansing and genocide are
two notions that come closer to each other, and W. Schabas acknowl-
edges that ethnic cleansing is the alarm signal heralding genocide 101. This
was sadly confirmed in Srebrenica, where all men of an age to bear arms
were systematically killed and the rest of the population forcibly dis-
placed ; some 7,000 Muslims were killed, which represents 20 per cent of
the population of the area. In the Krstić case, as has already been indi-
cated, the ICTY said that “forcible transfer could be an additional means
by which to ensure the physical destruction of the Bosnian Muslim com-
munity” 102, and it added that
        “[t]he fact that the forcible transfer does not constitute in and of
        itself a genocidal act does not preclude a Trial Chamber from relying
        on it as evidence of the intentions of members of the VRS Main
        Staff. The genocidal intent may be inferred, among other facts, from
        evidence of other ‘culpable acts systematically directed against the
        same group’.” 103
   85. Furthermore, the contribution of the Nikolić case in this respect is
of interest because it introduces a globalizing vision of genocide which is
described as a crime reflecting and covering a variety of acts where the
intention may be deduced from the policy of “ethnic cleansing” and even
from the gravity of the discriminatory acts 104. It is therefore in such a
context that ethnic cleansing should be placed, meaning that there gradu-
ally ceases to be a frontier with genocide itself ; it is at once the warning
signal, the means and the purpose.

3. The case law of the ICTY
   86. The ICTY Statute, Article 4, paragraph 2, defines genocide by
incorporating Articles II and III of the 1948 Convention, thereby ena-
bling judges to apply that Convention, while recognizing that it had codi-
fied a rule of jus cogens. The judgments of the ICTY are of great use and
real relevance for the Court in determining the facts and defining geno-
cide, since the Tribunal has had occasion to evaluate the facts and the
intentions of the perpetrators, thereby uncovering evidence of the exist-
ence of a genocidal plan among the persons who perpetrated and planned

  100 W. Schabas, Genocide in International Law, 2000, p. 199.
  101 Ibid., p. 201.
  102 Prosecutor v. Krstić, Appeals Chamber, Judgment of 19 April 2004, para. 31.
  103 Ibid., para. 33.
  104 Prosecutor v. Nikolić, Decision of 20 October 1995, para. 34.



                                                                                     393

          APPLICATION OF GENOCIDE CONVENTION (DISS. OP. MAHIOU)                       433

the operations carried out in Bosnia and Herzegovina. Among the per-
sons prosecuted before the ICTY, 18 were charged with genocide and/or
complicity in genocide. The Trial Chamber was “convinced beyond any
reasonable doubt that a crime of genocide was committed in Srebrenica”
in two cases (Radislav Krstić case 105 and Blagojević case 106) and it found
the two accused guilty of complicity in genocide. Four other individuals
were acquitted of the crime of genocide but found guilty of other
crimes 107, three individuals pleaded guilty and the charge of genocide was
withdrawn 108, six cases are still pending 109 and three accused are still at
large 110.


   87. The case law of the judgments of criminal tribunals, with regard to
the intentional element, may be enlightening. For example, the contribu-
tion of the Ntakirutimana Judgment 111 lies in the fact that the ICTR
Appeals Chamber echoed, in that case, some of the findings of the ICTY
Appeals Chamber in the Krstić case. Consequently the findings of the
Krstić Judgment are now binding on the ICTY and the ICTR Trial
Chambers. Upon conclusion of its analysis, the ICTR Appeals Chamber
adopted and applied the findings of the Krstić Judgment, deeming that
“[t]he intent to commit genocide is not required for an accused to be
found guilty of aiding and abetting genocide” (para. 508) and that “a
conviction for aiding and abetting genocide upon proof that the defend-
ant knew about the principal perpetrator’s genocidal intent is permitted
by the Statute and case law of this Tribunal” (para. 501). On the basis of
the facts of the case, the Appeals Chamber considered that Gérard
Ntakirutimana was criminally liable on account of having “aided
and abetted genocide” and handed down a new sentence accordingly
(paras. 509 and 560).

  88. The Blagojević et al. Judgment (17 Jan. 2005, ICTY) formulates
the most important developments since the Krstić Judgment regarding
certain elements of the crime of genocide. In this case, an ICTY Trial
Chamber specified the notion of “physical or biological destruction” of a
group (entering into the definition of dolus specialis) and, further, defined
the mens rea of the superior required by Article 7 (3) of the ICTY Statute
for a sentence for the crime of genocide.


  105 Krstić (IT-98-33).
  106 Blagojević (IT-02-60).
  107 Brdjanin (IT-99-36), Jelisić (IT-95-10), Sikirica (IT-95-8), and Stakić (IT-97-24).
  108 Momir Nikolić (IT-98-33), Obrenović (IT-02-60/2), and Plavsić (IT-00-39 and 40/1).
  109 Beara (IT-02-58), Borovcanin (IT-02-64), Krajisnik (IT-00-39 and 40), Drago Nikolić

(IT-03-63), Pandurević (IT-05-86) and Popović (IT-02-57).
  110 Karadžić, Mladić and Tolimir.
  111 Prosecutor v. Ntakirutimana, ICTR-96-10-A and ICTR-96-17-A, Appeals Cham-

ber, Judgment of 13 December 2004.

                                                                                      394

       APPLICATION OF GENOCIDE CONVENTION (DISS. OP. MAHIOU)            434

  89. On the basis of the opinion of Judge Shahabuddeen in the Krstić
Judgment, and after analysing the texts and the situation, the Chamber
considered that “the term ‘destroy’ in the genocide definition can
encompass the forcible transfer of a population” (para. 665) and that :

    “the physical or biological destruction of a group is not necessarily
    the death of the group members. While killing large numbers of a
    group may be the most direct means of destroying a group, other
    acts or series of acts, can also lead to the destruction of the group. A
    group is comprised of its individuals, but also of its history, tradi-
    tions, the relationship between its members, the relationship with
    other groups, the relationship with the land. The Trial Chamber finds
    that the physical or biological destruction of the group is the likely
    outcome of a forcible transfer of the population when this transfer is
    conducted in such a way that the group can no longer reconstitute
    itself — particularly when it involves the separation of its members.
    In such cases the Trial Chamber finds that the forcible transfer of
    individuals could lead to the material destruction of the group, since
    the group ceases to exist as a group, or at least as the group it was.
    The Trial Chamber emphasizes that its reasoning and conclusion are
    not an argument for the recognition of cultural genocide, but rather
    an attempt to clarify the meaning of physical or biological destruc-
    tion.” (Para. 666.)



  90. With regard to the facts of the case and in accordance with this
approach, the Blagojević et al. Judgment concluded that : “the criminal
acts committed by the Bosnian Serb forces were all parts of one single
scheme to commit genocide of the Bosnian Muslims of Srebrenica”
(para. 674). Pursuing, in this case, its examination of complicity in
genocide by virtue of Articles 4 (3) (e), 7 (1) and 7 (3) of the
Statute, the Chamber specified the contribution of the Krstić Judgment
regarding the complicity of superiors and the mens rea, concluding
that :
      “The Trial Chamber finds that the mens rea required for superiors
    to be held responsible for genocide pursuant to Article 7 (3) is that
    superiors knew or had reason to know that their subordinates (1)
    were about to commit or had committed genocide and (2) that the
    subordinates possessed the requisite specific intent.” (Para. 686.)

  91. It is true that the decisions reached on the merits by the ICTY in
genocide cases are not numerous, but there are a great many findings of
fact and of law concerning the commission of crimes against humanity,
murder, rape, forcible displacement and the destruction of mosques and

                                                                        395

         APPLICATION OF GENOCIDE CONVENTION (DISS. OP. MAHIOU)                435

other traces of Muslim culture, and when these findings are taken cumu-
latively, they point to the existence of a broader plan entailing a policy of
genocide ; as the Applicant indicated, by reference to this mass of crimi-
nal acts, “[i]t is that terrible pattern which, ultimately, transforms many
ordinary cases into overarching and undeniable genocide” (CR 2006/5,
p. 19, para. 34).



              V. THE ISSUE OF THE ATTRIBUTABILITY OF ACTS
                   OF GENOCIDE TO THE RESPONDENT


   92. In order to engage the responsibility of a State on the basis of com-
mission of the crime of genocide, it must be shown that the conduct of
the organs and persons who effectively perpetrated the crime is attribut-
able to that State. The International Law Commission’s Articles on State
Responsibility for Internationally Wrongful Acts appended to General
Assembly resolution 56/83 112 provide for various means by which con-
duct can be attributed to a State. The conduct at issue may be that of a
State organ, in which case it will be directly attributable to the State, or
it may be that of an organ or persons who are not officially under the
State’s direction, but are in fact acting as a de facto organ of the State, on
its instructions or under its control.

   93. In the present case, the responsibility for the crime of genocide
committed in Bosnia and Herzegovina can be attributed to the Respond-
ent inasmuch as several of its State organs were directly or indirectly
involved in its perpetration. The conduct of various organs of the Repub-
lika Srpska is also attributable to the Respondent where they appear to
be de facto organs of the Federal Republic of Yugoslavia (FRY) or at
least acting under its control. The responsibility of the Respondent is not
only engaged in the event of its having committed genocide directly, but
also for acts related to the genocide, as we shall see below.

  A. The Responsibility of the Respondent for Acts Committed by Its
                            de Jure Organs
  94. Under Article 4 of the above-mentioned International Law Com-
mission Articles,
     “[t]he conduct of any State organ shall be considered an act of that
     State under international law, whether the organ exercises legisla-
     tive, executive, judicial or any other functions, whatever position it
     holds in the organization of the State, and whatever its character as

  112 General Assembly resolution 56/83, A/RES/56/83, 12 December 2001, Fifty-sixth

Session.

                                                                              396

        APPLICATION OF GENOCIDE CONVENTION (DISS. OP. MAHIOU)           436

    an organ of the central government or of a territorial unit of the
    State”.

It is common knowledge and, more importantly, evidence exists before
the ICTY that both political and military organs under the authority of
the Respondent effectively committed war crimes and crimes against
humanity within the framework of a policy of “ethnic cleansing”, for
which there are serious presumptions of genocidal intent, and continued
to perpetrate them even after the formal “withdrawal” from Bosnian ter-
ritory of the Respondent’s army. Implementation of those operations by
Serb combatant forces could not have taken place without a broad-
ranging master plan developed by the highest political authorities of the
Respondent to enable the control of certain territories and to remove the
non-Serb populations from them, by means including their expulsion or,
sometimes, extermination of protected groups.
   95. All of the acts of the JNA and then the VJ and the Serbian para-
military units are attributable to the Respondent, irrespective of whether
they constitute actions or omissions. The same conclusion would be
reached even if it was to be shown that its armed forces were in fact act-
ing under the control of the Republika Srpska, as the Respondent cannot
disclaim its responsibility for internationally wrongful acts committed by
elements appertaining to its armed forces ; indeed, Article 7 of the ILC’s
Articles provides for the responsibility of a State even when its organs
have not followed its instructions or have followed the instructions of
another authority. Determining the responsibility of the authorities in
Belgrade in the acts perpetrated in Bosnia and Herzegovina amounts to
demonstrating that the JNA and the other combatant forces were those
who carried out a scheme conceived and launched with the agreement
and involvement of the said authorities.
   96. Ethnic cleansing was thus planned by the political authorities of
the Respondent. Propaganda to that effect had been deployed following
the dissolution of the Yugoslav Communist Party in January 1990. That
propaganda was centred on the notion that the Serbian people had been
the victim of genocides for over a century and that it had to protect itself
from these in the future, hence the idea of a “Greater Serbia” based on a
simple principle : “all the Serbs within a single State”. The guiding prin-
ciple was that, in the event of the break-up of Yugoslavia, the borders of
the new Serbian State should not follow those of the former Republics,
but be drawn along ethnic lines. As of 15 January 1991, Milošević made
reference to such a reunified Serbian nation within the boundaries of one
single State made up of at least three federal units : Serbia, Montenegro
and a united Bosnia and Knin region.
   97. The events in Bosnia were thus part of a master plan which repre-
sented just one aspect of the Greater Serbia project and involved a three-
pronged approach of military, political and propaganda operations. The
military operation was directed towards ethnic cleansing, to be imple-
mented by the regular army of Yugoslavia and the combatant forces

                                                                        397

           APPLICATION OF GENOCIDE CONVENTION (DISS. OP. MAHIOU)                 437

enrolled alongside it. To do that, it was necessary to rid the Respondent’s
army of its non-Serb elements beforehand, in order to ensure its loyalty
in the forthcoming conflicts and to organize the arming of the Serb popu-
lations. It was the Belgrade authorities which launched hostilities against
Bosnia and Herzegovina, just after its declaration of independence. The
political operations consisted of co-ordinating the action of the various
Serb belligerents and helping them to establish parallel institutions, both
at the level of the Republika Srpska and at the lower levels within that
new entity. The Serbian authorities also acted to make sure that the “for-
mal” withdrawal of the JNA did not endanger ethnic cleansing. The
FRY’s intention to carry out that plan and its direct involvement long
after 19 May 1992 were condemned by the General Assembly in its reso-
lution 49/10 of 8 November 1994. In that resolution, the United Nations
General Assembly called upon
        “all parties, in particular the Federal Republic of Yugoslavia (Serbia
        and Montenegro), to comply fully with all Security Council resolu-
        tions regarding the situation in the Republic of Bosnia and Herze-
        govina and strictly to respect its territorial integrity, and in this
        regard concludes that their activities aimed at achieving integration
        of the occupied territories of Bosnia and Herzegovina into the
        administrative, military, educational, transportation and communi-
        cation systems of the Federal Republic leading to a de facto state of
        occupation are illegal, null and void, and must cease immediately” 113.

The General Assembly denounced the plans it attributed to the Respon-
dent, especially the project of establishing a “Greater Serbia”, and ordered
it to abandon the measures taken on the ground by the Republika
Srpska, responsibility for which the Assembly nevertheless attributed to
the Respondent.
   98. The JNA (the Respondent’s army), the security forces and the Serb
paramilitary groups did not therefore exceed their authority ; indeed they
acted with the joint co-operation of two authorities, the Respondent and
the Republika Srpska, when intervening in the territory of Bosnia and
Herzegovina. The presence of the Respondent’s forces is revealed by
internal documents of the Republika Srpska’s forces, which inter alia
indicate their presence during the Srebrenica massacre in July 1995, citing
precisely the entities involved (special forces of the Serbian Ministry of
the Interior and the Scorpions paramilitary unit) 114. And as the Court
has recalled elsewhere, “the conduct of any organ of a State must be
regarded as an act of that State” (Difference Relating to Immunity from
Legal Process of a Special Rapporteur of the Commission on Human

  113 General Assembly resolution 49/10 of 8 November 1994, doc. A/RES/49/10.
  114 The documents attesting to the presence of the Respondent’s forces are telegrams
from the commander in Trnovo cited in the Applicant’s Reply, appended as annexes to
that document and referred to during the oral arguments.

                                                                                 398

        APPLICATION OF GENOCIDE CONVENTION (DISS. OP. MAHIOU)          438

Rights, Advisory Opinion, I.C.J. Reports 1999 (I), p. 87, para. 62). This
principle, originating in general international law with respect to the law
of armed conflicts, written into the Geneva Conventions and included in
the ILC’s draft Articles, was recently reiterated by the International
Court of Justice in the case between the Congo and Uganda :
       “According to a well-established rule of a customary nature, as
    reflected in Article 3 of the Fourth Hague Convention respecting the
    Laws and Customs of War on Land of 1907 as well as in Article 91
    of Protocol I additional to the Geneva Conventions of 1949, a party
    to an armed conflict shall be responsible for all acts by persons form-
    ing part of its armed forces.” (Armed Activities on the Territory of
    the Congo (Democratic Republic of the Congo v. Uganda), Judg-
    ment, I.C.J. Reports 2005, p. 242, para. 214.)
The Court had moreover to apply that principle and recognize in the
same case that
    “Uganda at all times has responsibility for all actions and omissions
    of its own military forces in the territory of the RDC in breach of its
    obligations under the rules of international human rights law and
    international humanitarian law which are relevant and applicable in
    the specific situation” (ibid., para. 180, see also paras. 220, 250 and
    345).
   99. The Respondent has recently acknowledged the responsibility of
some of its organs for certain crimes committed during the conflict. Such
acknowledgment is, however, couched in vague terms and resembles
more a condemnation of war criminals and their crimes than one of acts
of genocide. On 15 June 2005, the Council of Ministers of Serbia and
Montenegro thus adopted an official declaration in which it solemnly
condemned “the crimes committed against Bosnian prisoners of war and
civilians in Srebrenica in 1995”. The declaration contained another para-
graph of far greater significance :
       “Those who committed the killings in Srebrenica, as well as those
    who ordered and organized that massacre represented neither Serbia
    nor Montenegro, but an undemocratic régime of terror and death,
    against whom the great majority of citizens of Serbia and Montene-
    gro put up the strongest resistance. Our condemnation of crimes in
    Srebrenica does not end with the direct perpetrators. We demand the
    criminal responsibility of all who committed war crimes, organized
    them or ordered them, and not only in Srebrenica. Criminals must
    not be heroes. Any protection of the war criminals, for whatever rea-
    son, is also a crime.”
  100. The Council of Ministers of Serbia and Montenegro therefore
condemned a “massacre”, implicating perpetrators from and the leader-
ship of that same State. The unrepresentative nature of the authorities of
the time referred to in the text cannot attenuate, much less annul, the

                                                                       399

         APPLICATION OF GENOCIDE CONVENTION (DISS. OP. MAHIOU)                     439

resulting legal consequences for the Respondent, as the actions were those
of the Government of an established State at that time, effectively exer-
cising its power and recognized as such by the international community.
The actions of that Government, by virtue of the universally acknowl-
edged principle of State continuity notwithstanding changes of régime 115,
remain acts of that State which continue to engage its international
responsibility. Even if the statement avoids mentioning genocide, it does
at least acknowledge the massacre at Srebrenica : it speaks of “crimes”,
“killings” and “war crimes”, but it is not for Serbia and Montenegro
unilaterally to characterize these acts ; what it views as “crimes”, “killings”,
“war crimes” and other acts of violence can very easily be qualified differ-
ently. It is obvious that this belated declaration can be considered as an
acknowledgment of the responsibility of the Serbian State for the killings
in Srebrenica — qualified as genocide by the ICTY. It is not insignificant
that it acknowledges the veracity of certain acts and that it attributes them
to the Government of the time, whose actions engage the international
responsibility of the State. Moreover, the genocide in Srebrenica cannot
be taken out of its context and is but the culmination of a criminal
undertaking that had been pursued for several years.

B. The Responsibility of the Respondent for the Acts of Organs of the
                           Republika Srpska
   101. Following the apparent withdrawal of the Respondent’s forces on
19 May 1992, the implementation of ethnic cleansing reached its height
by means of the Republika Srpska and the parallel institutions estab-
lished by the Bosnian Serbs. That “handover” of the genocide was to a
large extent no more than a subterfuge designed to make sure that the
pressure exercised by the international community upon the Respondent
did not become too great and thereby endanger the Serbian master plan.
The Republika Srpska and its combatant forces were in reality so closely
controlled by the Respondent that they can even be treated as de facto
organs of the latter.

1.   The organs of the Republika Srpska regarded as de facto organs of
     the Respondent
   102. Before determining whether the organs of the Republika Srpska
can be equated to organs of the Respondent, it is necessary to come back
to the nature and purpose of the parallel institutions set up on Bosnian
territory. The purpose in Bosnia was to establish territorial continuity
between all the Serb territories of Bosnia and Herzegovina in such a way
as to permit their attachment to Serbia and to make any non-Serb State
impossible in these territories. To achieve this, the Bosnian Serbs estab-

  115 The reference here is to the change of régime within the FRY and not the demise of

the SFRY.

                                                                                   400

         APPLICATION OF GENOCIDE CONVENTION (DISS. OP. MAHIOU)                  440

lished parallel institutions at the level of their republic and at the regional
and municipal levels. The Serb Assembly of Bosnia and Herzegovina was
thus established on 24 October 1991. On 9 January 1992, that Assembly
proclaimed the Serb Republic of Bosnia, which was renamed the Repub-
lika Srpska (RS) on 12 August 1992. In March 1992, an MUP (Ministry
of the Interior attached to the federal structure of the Respondent) was
established for the Serbs of Bosnia. The creation of these institutions was
officially supposed to enable the autonomy of the territories of Bosnia
with a mostly Serb population to be upheld and so facilitate their attach-
ment to the FRY. They were above all to be made use of in order to carry
out ethnic cleansing, so as to turn the coveted territories, by every means,
into territories with a solely or mostly Serb population.

   103. It may on the face of it seem questionable to state that the acts of
the Bosnian Serbs’ armed forces (VRS) could be attributed to the Respon-
dent by mere assimilation to an organ of the Serbian State. Apparently,
these forces were not formally termed organs of the Respondent by its
own internal law, and Article 4, paragraph 2, of the ILC Articles quoted
above specifies that : “An organ includes any person or entity which has
that status in accordance with the internal law of the State.” The main
criterion for determining status as an organ of the State of a person or
group of persons therefore rests on the qualification that the internal law
of the State confers on that person or group of persons. However,
according to the ILC commentary, “a State cannot avoid responsibility
for the conduct of a body which does in truth act as one of its organs
merely by denying it that status under its own law. This result is achieved
by the use of the word ‘includes’ in paragraph 2.” 116 Any misclassifica-
tion of a person, by internal law, with the aim of absolving the State of its
international responsibility cannot be invoked if that person in fact
behaves as an organ of the State within the State structure.

  104. In the present case, the Applicant in its oral arguments (CR 2006/
10) refers to such conduct by speaking of effective assimilation to a State
organ. Here it is the effective links between the State and these appar-
ently external entities which must be taken into account. The organ
whereby the State acts may be de jure or de facto ; what matters is that it
behaves in this capacity and that it acts on behalf of the State, and that
the persons or groups of persons concerned may be equated with State
organs. In the Tadić case, the ICTY considered that the acts committed
by a group of persons could be assimilated “to State organs on account
of their actual behaviour within the structure of a State (and regardless of
any possible requirement of State instructions)” 117.


  116 Report of the International Law Commission, Fifty-third Session, 2001, A/56/10,

para. 11.
  117 ICTY, Tadić, IT-94-1-A, Appeals Chamber, Judgment of 15 July 1999, para. 141.



                                                                                401

           APPLICATION OF GENOCIDE CONVENTION (DISS. OP. MAHIOU)          441

   105. Indeed, the RS and its entities considered themselves to be terri-
torial subdivisions of the Respondent. The sole purpose of the RS was to
become attached to the FRY, to act like a constituent federal republic,
which implies that it did not wish to act as an independent entity and
enjoyed only very limited autonomy with respect to the FRY. This inten-
tion is moreover formally borne out by the “Constitution” of the Repub-
lika Srpska : according to Article 3 of the consolidated version of the text,
“[t]he Republic shall be part of the Federal Republic of Yugoslavia” ;
according to its Article 6, “[t]he citizens of the Republic shall possess the
nationality of Yugoslavia and the nationality of the Republic”. This
Constitution thus recognizes the relationship of subordination and the
submission of the Republika Srpska to the FRY, particularly since this
consolidated version was adopted after the withdrawal of the JNA and
the self-styled declaration of independence of the Republika Srpska.
These parallel institutions were in no way recognized by the international
community and had no legal existence except by way of the Respondent,
as was illustrated at the negotiation of the Dayton Agreements, where
there was a single Serb delegation, representing both the FRY and the
Pale authorities.
   106. In many respects, the establishment of the army of the Republika
Srpska (VRS) as an entity distinct from the Respondent’s armed forces
was largely a matter of form, as in reality it appeared to be more of a
command unit of the reconstructed Yugoslav army, an extension of the
JNA (the army of the FRY) with a certain degree of autonomy, rather
than an independent army. The indictment concerning General Momcilo
Perisić is very instructive on this point. As the Chief of General Staff of
the FRY’s army from 1993 to 1998 and thus responsible for implement-
ing the decisions of the Supreme Defence Council of the FRY, Gen-
eral Perisić played a key role in the support provided to the VRS, as set
out in the indictment :
           “During his tenure . . . Momcilo Perisić exercised his authority,
        pursuant to the policies and limitations set by the SDC, to provide
        substantial military assistance to the VRS which he knew was used,
        in significant part, in the commission of the crimes described in this
        indictment.
           Such assistance included continuing the practice of providing the
        majority of senior officers in the VRS as well as supplying large
        quantities of weapons, ammunition, and other logistical materials
        necessary for the commission of crimes . . . In some instances such
        assistance consisted of sending regular VJ troops stationed in the
        FRY into BiH. Momcilo Perisić provided this assistance through
        acts performed directly by him and by acts performed by his subor-
        dinates.” 118


  118   ICTY, IT-04-81, Amended Indictment, paras. 8-9.

                                                                          402

           APPLICATION OF GENOCIDE CONVENTION (DISS. OP. MAHIOU)                    442

The indictment subsequently makes the following observation :

          “The co-ordination between the VJ and the VRS was so close that
       the political leaders of the Republika Srpska and General Ratko
       Mladić could request that particular VJ officers be placed under
       their operational command or be retired via the 30th Personnel Cen-
       tre.” (Para. 14.)

This is of course only an indictment and the allegations it contains have
not been confirmed by the Tribunal, but there is every chance that they
will be, judging by the decisions already made concerning persons with a
lower level of responsibility ; as the ICTY Trial Chamber stated in the
Prosecutor v. Brdjanin case,


       “the steps taken to create a VRS independent of the JNA were
       merely a ploy to fend off any potential accusations that the FRY
       was intervening in the armed conflict taking place on the territory of
       Bosnia-Herzegovina and to appease the requests of the international
       community to cease all involvement in the conflict” 119.


  107. Command of the army of the Republika Srpska was not really
independent and one might instead speak of autonomy in relation to the
JNA, from which many officers were seconded to the VRS to assist it and
sometimes to take charge of military operations. On 25 April 1992, when
Bosnia and Herzegovina was already recognized as an independent State,
General Mladić was appointed commander of the 2nd District of the
JNA by the Belgrade authorities. He was thus given responsibility for
commanding all the JNA forces in Bosnia.

   After the “formal” withdrawal of Serbian troops, he nevertheless
remained in place. The JNA changed its name in that territory to the
VRS, but Mladić was not recalled to Belgrade and, on the contrary, he
became the commander-in-chief of that army with the same responsibili-
ties (same troops, same territory, etc.) ; on 24 June 1994, Belgrade’s
Supreme Defence Council — the highest political military authority in
the FRY — promoted him to the rank of lieutenant-general in the
Respondent’s army, a rank which he kept until May 2002.

  108. In Belgrade, within the Respondent’s army renamed the VJ, a
new department was established by the Supreme Defence Council to
manage and control all the officers of the Respondent’s army (the VJ)
engaged in the Bosnian conflict in the ranks of the VRS : the 30th Per-

 119   ICTY, Prosecutor v. Brdjanin, IT-99-36-T, Judgment of 1 September 2004, para. 151.


                                                                                    403

        APPLICATION OF GENOCIDE CONVENTION (DISS. OP. MAHIOU)            443

sonnel Centre. Through that department, the officers continued to be
paid by the VJ while serving on behalf of the VRS. All the personnel mat-
ters concerning those officers (pay, pensions, promotions, etc.) were
taken over by this department of the VJ as they remained officers of the
Respondent’s army, while the rest of the VRS’s troops were paid from
the budget of the Serb Republic of Bosnia, although that budget was
itself largely provided by Belgrade. The records of meetings of the
Supreme Defence Council prove that Belgrade had full control over a sig-
nificant proportion of the Republika Srpska’s army officers who were
first and foremost officers of the Respondent’s army, beginning with the
commander-in-chief. In that regard, the Court arrives at some surprising
conclusions in paragraph 388. One of them is that no evidence has been
presented that either General Mladić or any of the other officers whose
affairs were handled by the 30th Personnel Centre were, according to the
internal law of the Respondent, officers of its army. How can officers be
promoted to very high ranks in the Respondent’s command if they do
not belong to the senior officer corps of that same command ? What more
evidence can be provided than the inclusion of the officers concerned on
the Respondent’s official list in which only officers legally recognized by
its own internal law can appear ? The other conclusion is that it does not
appear from the internal law of the Respondent that they belonged to its
army, which is not only questionable, as I have just explained, but also
contradicts what is said at the end of that same paragraph : the Court
notes that those officers (and more particularly General Mladić) may
have been being “administered” from Belgrade ; but they cannot be under
the control of Belgrade, even for administrative purposes, unless they are
governed by the Respondent’s internal law. Moreover, the argument of
administrative control put forward by Belgrade and taken up by the
Court is in reality no more than a legal subterfuge, as the ICTY has
revealed in certain of its judgments, to disguise the involvement of the
Respondent’s agents.



  109. Even if the VRS cannot be regarded as a de facto organ of the
Respondent — although it might be characterized as such on the basis of
the criterion of overall control, as we shall see below — it clearly appears,
because of the effective links with that State and the close unison achieved
through the quite substantial presence of officers of the Respondent, to
have acted on its directions or under its control. For the ICTY Trial
Chamber,


      “Throughout 1991 and into 1992, the Bosnian Serb leadership
    communicated with the SFRY leadership on strategic policy in the
    event that BiH would become independent. The Trial Chamber is
    satisfied that these factors coupled with the continued payment of

                                                                         404

           APPLICATION OF GENOCIDE CONVENTION (DISS. OP. MAHIOU)                    444

       the salaries of the VRS officers by Belgrade indicate that, after
       19 May 1992, the VRS [army of the Republika Srpska] and the VJ
       [Yugoslav army] did not constitute two separate armies . . . The
       Trial Chamber is satisfied that, despite the change of name from
       JNA to Army of the SerBiH after 19 May 1992, and subsequently to
       VRS, no consequential material changes actually occurred. While
       the change in name did not point to any alteration of military objec-
       tives and strategies, the equipment, the officers in command, the
       infrastructures and the sources of supply also remained the same.” 120

   110. We have already likewise noted that the MUP (Interior Ministry)
of the Bosnian Serbs — and its fighting forces, notably the paramilitary
groups — also acted in unison with the federal MUP. The functional ties
rendering the organs of the Republika Srpska dependent on the Respon-
dent confirm the possibility of equating them with organs of the latter.
The reality of these links, particularly in structural terms, is sufficient
without any need to demonstrate that the RS was “totally dependent” on
the FRY. The Respondent provided all the weaponry of the VRS, taking
care to leave it its own arsenal at the time of the 19 May 1992 with-
drawal ; and it did not fail to provide the VRS and the paramilitaries with
weapons, munitions and fuel, to pay the officers’ salaries via the 30th Per-
sonnel Centre, and to reorganize its financial structures culminating in a
certain form of integration of the economies of the FRY and the Repub-
lika Srpska. The budget of the Republika Srpska was, if not entirely then
at least largely, funded by Belgrade ; while the other VRS military were
theoretically paid out of the budget of the Serb Republic of Bosnia, their
pay was in fact provided by issues of the Respondent’s currency. The
Republika Srpska was in such a close relationship with the FRY that its
proclaimed independence was no more than a kind of façade to avoid
compromising the FRY in the eyes of the international community and
the imposition of sanctions, inter alia by the United Nations Security
Council.

   111. It is this conclusion which prompted the Presiding Judge of the
ICTY Trial Chamber in the Tadić case to dissociate herself from the
other two judges in order to contend, in her separate and dissenting
opinion, that the Respondent’s involvement was manifest, after a detailed
and well-argued analysis of which it is worth repeating here the essential
elements contained in the following three paragraphs :
          “7. The evidence proves that the creation of the VRS was a legal
       fiction. The only changes made after the 15 May 1992 Security
       Council resolution were the transfer of troops, the establishment of a

 120   ICTY, Prosecutor v. Brdjanin, IT-99-36-T, Judgment of 1 September 2004, para. 151.


                                                                                    405

   APPLICATION OF GENOCIDE CONVENTION (DISS. OP. MAHIOU)          445

Main Staff of the VRS, a change in the name of the military organi-
sation and individual units, and a change in the insignia. There
remained the same weapons, the same equipment, the same officers,
the same commanders, largely the same troops, the same logistics
centres, the same suppliers, the same infrastructure, the same source
of payments, the same goals and mission, the same tactics, and the
same operations. Importantly, the objective remained the same : to
create an ethnically pure Serb State by uniting Serbs in Bosnia and
Herzegovina and extending that State from the Federal Republic of
Yugoslavia (Serbia and Montenegro) to the Croatian Krajina along
the important logistics and supply line that went through opstina Pri-
jedor, thereby necessitating the expulsion of the non-Serb popula-
tion of the opstina.

   8. Although there is little evidence that the VRS was formally
under the command of Belgrade after 19 May 1992, the VRS clearly
continued to operate as an integrated and instrumental part of the
Serbian war effort. This finding is supported by evidence that every
VRS unit had been a unit in the JNA, the command and staffs
remaining virtually the same after the re-designation. The VRS
Main Staff, the members of which had all been generals in the JNA
and many of whom were appointed to their positions by the JNA
General Staff, maintained direct communications with the VJ Gen-
eral Staff via a communications link from Belgrade. Colonel Selak,
commander of the logistics platoon that provided logistical support
to units in the Banja Luka area (both before and after 19 May 1992),
stated :


    ‘Some officers had been given direct [telephone] lines, Belgrade/
  Pale. There was a link there and it was used in everyday commu-
  nication because there was a need for direct communication
  between the Chief of Staff of the Army of Republika Srpska with
  the Army of Yugoslavia.’
Moreover, the VRS continued to receive supplies from the same sup-
pliers in the Federal Republic of Yugoslavia (Serbia and Montene-
gro) who had contracted with the JNA, although the requests after
19 May 1992 went through the Chief of Staff of the VRS who then
sent them onto Belgrade. The ties between the military in Bosnia and
Herzegovina and the SDS political party, which advocated a Greater
Serbia, similarly remained unchanged after the re-designation.

  10. All of this, including the evidence referred to by the majority,
makes obvious that the re-designation was motivated only by the
desire of the Federal Republic of Yugoslavia (Serbia and Montene-
gro) to avoid offending the international community by violating the

                                                                  406

         APPLICATION OF GENOCIDE CONVENTION (DISS. OP. MAHIOU)                   446

     Security Council resolution ordering the JNA to cease involvement
     in Bosnia and Herzegovina.” 121

It is on the basis of that argumentation that the Chamber’s Presiding
Judge criticized the other two judges, first for having adopted a criterion
of effective control which was inappropriate and unnecessary for the case
concerned, and second for having applied that criterion wrongly, since it
was in any event apparent from the evidence examined that such control
existed 122. We can only concur with that analysis and those findings.

2. The control exerted by the Respondent over the organs of the
   Republika Srpska
   112. The responsibility of Serbia for the acts and omissions of its
organs does not rule out its responsibility on other accounts, and notably
for the behaviour of persons or groups of persons in fact acting on the
instructions or directions, or under the control, of the Belgrade authori-
ties. In view of the above-mentioned degree of unison existing between
the staff of the Republika Srpska’s army and that of the Respondent, it
follows that the instructions and directions were in a way practically
automatic as regards both the planning and implementation of the mili-
tary operations carried out by the VRS. The intelligence apparatus at the
disposal of the army of the FRY enabled it to be fully informed about
how operations were proceeding. The indictment of Momcilo Perisić, the
Chief of General Staff of the FRY’s army, cited previously, gives a clear
illustration of that system :
        “During the time relevant to this indictment the VJ maintained its
     own intelligence apparatus that was actively engaged in gathering
     information about what was transpiring in the conflicts in BiH . . .
     This apparatus provided Momcilo Perisić with regular timely reports
     of events. The VJ General Staff also received intelligence reports
     from VRS intelligence organs. Other factors which served to place
     Momcilo Perisić on notice of the crimes that were being committed
     by VJ personnel or with VJ material and logistical assistance
     included . . .” 123

As was attested by numerous documents produced both in the written
pleadings and during the oral arguments, not only was a constant stream
of communications set up and maintained throughout the war in Bosnia

  121 ICTY, Tadić, IT-94-1-A, Trial Chamber, Judgment of 7 May 1997, separate and

dissenting opinion of Judge Gabrielle Kirk McDonald.
  122 According to Judge McDonald : “Thus, if effective control is the degree of proof

required to establish agency under Nicaragua, I conclude that this standard has been
met.” (Ibid., para. 15.)
  123 IT-04-81, Amended Indictment, para. 33.



                                                                                 407

        APPLICATION OF GENOCIDE CONVENTION (DISS. OP. MAHIOU)                447

among the military and political authorities, but there were also regular
major co-ordination meetings involving the leading officials of the
Respondent and of the Republika Srpska, as illustrated inter alia by the
famous minutes of the Supreme Defence Council. The main purpose of
those meetings was precisely to review the events which had taken place
in order to draw the necessary conclusions and decide on further instruc-
tions or directions. In such a situation, there is co-ordination among vari-
ous forms of control resulting in overall control, which is the most rele-
vant way of describing and accounting for the relations between the
organs of the Republika Srpska and those of the Respondent that were
such as to engage the responsibility of the latter.

   113. The Court has had occasion to define this criterion for attributing
responsibility to a State on the basis of control in other cases. The Court
took the view in its Judgment in the case concerning Military and Para-
military Activities in and against Nicaragua (Nicaragua v. United States
of America) that it should in principle have to be proved that [the United
States of America] had effective control of the military or paramilitary
operations in the course of which the alleged violations were committed.
The Court adopted a restrictive definition of control and was to consider
in that same case that
    “United States participation, even if preponderant or decisive, in the
    financing, organizing, training, supplying and equipping of the con-
    tras, the selection of its military or paramilitary targets, and the
    planning of the whole of its operation, is still insufficient in itself . . .
    for the purpose of attributing to the United States the acts commit-
    ted by the contras in the course of their military or paramilitary
    operations in Nicaragua. All the forms of United States participa-
    tion mentioned above, and even the general control by the respon-
    dent State over a force with a high degree of dependency on it,
    would not in themselves mean, without further evidence, that the
    United States directed or enforced the perpetration of the acts con-
    trary to human rights and humanitarian law alleged by the applicant
    State. Such acts could well be committed by members of the contras
    without the control of the United States.” (I.C.J. Reports 1986,
    pp. 64-65, para. 115.)

  114. Following this reasoning with reference to the present case, if
responsibility is to be attributed to the Respondent for the acts of the
Republika Srpska, the control exerted by it must not only be control of a
general character exerted over an extremely dependent force : the control
should be such that the Republika Srpska had forfeited its autonomy or
“free will”. In other words, the requirement is to demonstrate that the
extent of the control was such that the Respondent effectively ordered or
imposed the perpetration of acts of genocide and that their commission
would have been impossible without specific instructions issued by the

                                                                             408

         APPLICATION OF GENOCIDE CONVENTION (DISS. OP. MAHIOU)                  448

organs of the Respondent. While the requirement for such a degree of
control, which appears very strict, can be explained in the Nicaragua
case, it is not certain that the same criterion should be applied in that
concerning Bosnia and Herzegovina. A straightforward comparison of
the two situations is sufficient to illustrate the limits of such an exercise
and to realize that, although there are certain similarities in the circum-
stances of the Nicaragua and the Bosnia and Herzegovina cases, the dif-
ferences between them are both more numerous and more significant.

   115. The circumstances in which the Court delivered its Judgment in
the Nicaragua case were the following : the contras were not United
States nationals ; they were not part of a rank-ordered organic apparatus
structurally linked to the United States ; they were not fighting to attach
the territory of Nicaragua to that of the United States ; they exerted no
control over any part of the territory of Nicaragua, as they were essen-
tially based on the borders of the neighbouring States. While the United
States backed that paramilitary organization, their respective “projects”
were fairly far apart and only came together on one aim : that of desta-
bilizing and overthrowing the government in place in Nicaragua. In view
of this, it was difficult to demonstrate the involvement of the United
States by way of some vague and uncertain general control, and very pre-
cise evidence therefore needed to be found to show that the United States
exerted effective control over the activities of the contras, which may
explain, in that case, the criteria for the definition of control adopted by
the Court.
   116. As to the links between the Republika Srpska and the Respond-
ent, we have just examined at length their nature and the type of control
effectively exerted between the two entities. It is for the same reason that
the ICTY has endorsed a different criterion of control from that of the
Nicaragua case, by relying on the facts which it has analysed with con-
siderable rigour and perception to arrive at the notion of “overall con-
trol”. According to the ICTY, “[t]he degree of control may . . . vary
according to the factual circumstances of each case” 124. In the Delalić
case, the Appeals Chamber concluded that “[t]he ‘overall control’ test
could . . . be fulfilled even if the armed forces acting on behalf of the
‘controlling State’ had autonomous choices of means and tactics although
participating in a common strategy along with the ‘controlling State’” 125.
In the Tadić case, the Appeals Chamber also indicated that the degree of
control could vary and distinguished at least two eventualities reflecting
the situation on the ground and what is at stake for the protagonists 126 :



  124 ICTY, Tadić, IT-94-1-A, Judgment of 15 July 1999, para. 117.
  125 ICTY, Delalić et al., IT-96-21, Appeals Chamber, Judgment of 20 February 2001,
para. 47.
  126 See above-cited Judgment of 15 July 1999, paras. 138 and 139.



                                                                                409

        APPLICATION OF GENOCIDE CONVENTION (DISS. OP. MAHIOU)            449

— the State whose responsibility is sought is not that on the territory of
  which the armed clashes occur, in which event the existence of effec-
  tive control must be established in each individual case ;
— the State exercising control is the immediate neighbour of the State
  where clashes aimed at satisfying expansionist aims are taking place.
  In this scenario, general control is sufficient to implicate the Respond-
  ent meaningfully and effectively in the actions carried out by the vari-
  ous Serb forces operating in the territory of Bosnia and Herzegovina.

   117. This distinction implies a considerable difference with the Nica-
ragua v. United States of America case, where the objective of the United
States was simply limited to the overthrow of the power in place, while in
the present case, there was a perfect similarity of views between the
Respondent and the Republika Srpska on the Greater Serbia project
bringing together all the Serbs under the authority of the two entities.
There is no need in this case to prove an involvement resembling precise
control over each operation carried out in the territory of Bosnia and
Herzegovina ; overall control leading to a decisive influence upon the
policies implemented by the Republika Srpska is sufficient. In other
words, exerting strict control over each act by the VRS was not particu-
larly necessary, in view of the identical goals of the two partners. By
financing and supplying the greater part of its budget and its armaments,
by controlling a part of its officers, notably in the highest ranks of the
Republika Srpska, and by propagating the idea of an ethnically clean
Greater Serbia, the Respondent effectively exerted sufficient overall con-
trol, even if that did not rule out a certain degree of autonomy or any
differences of view or conflicts regarding the ways and means of achiev-
ing the common purpose. Assuming moreover that the Respondent’s
armed forces did not participate directly in the acts of genocide estab-
lished by the ICTY, they nevertheless supplied such massive and decisive
multifaceted support that it incited the fighting forces of the Republika
Srpska to continue their policy of ethnic cleansing, which there was every
reason to believe would spill over into acts of genocide.


        C. The Responsibility of the Respondent for other Acts
                        related to Genocide
  118. According to Article III of the 1948 Genocide Convention, there
are three types of punishable acts other than genocide proper, namely
direct and public incitement to commit genocide, conspiracy to commit
genocide, and complicity in genocide.

   119. Incitement and conspiracy are two separate counts of responsi-
bility for genocide. The FRY may be found responsible for these two
offences without this calling into question its direct responsibility for the
commission of genocide proper. For complicity, according to the ICTR,

                                                                         410

         APPLICATION OF GENOCIDE CONVENTION (DISS. OP. MAHIOU)                450

“an individual cannot thus be both the principal perpetrator of a particu-
lar act and the accomplice thereto. An act with which an accused is
charged cannot, therefore, be characterized as both an act of genocide
and an act of complicity in genocide.” 127 The FRY could not therefore
be found to be an accomplice in genocide unless the Court considers that
it is not the principal perpetrator.
   120. Concerning direct and public incitement to commit genocide
(Arts. III (c) and IX), the Court has had occasion to affirm the ban on
incitement to other violations of international law than genocide. In its
Judgment in the Nicaragua v. United States of America case the Court
considered that, “from the general principles of humanitarian law to
which the [1949 Geneva] Conventions merely give specific expression”,
the United States was “under an obligation not to encourage persons or
groups engaged in the conflict in Nicaragua to act in violation” (I.C.J.
Reports 1986, p. 114, para. 220) of their fundamental provisions.

   121. The FRY played a role in the incitement of violence of the most
extreme kind by propagating the ideology of a Greater Serbia, by calling
for the creation of an “all-Serb State” and by laying the ground for ethnic
cleansing with the potential to spill over into acts of genocide. In its
Tadić Judgment of 7 May 1997, the ICTY Trial Chamber observes the
facts establishing this direct and public incitement 128. The propaganda
campaign for a Greater Serbia was accompanied by another movement
beginning in 1989, with the celebration of the 600th anniversary of the
Battle of Kosovo. The Serb-dominated media stated that the Serbs had
been left to their fate at the time of the invasion of the Ottoman Muslim
Empire. The dangers associated with Muslim fundamentalism within the
former SFRY were also emphasized. The line went that if the SFRY were
to be dissolved and the Serbs to find themselves in a minority, their entire
existence might be imperilled and, in that eventuality, the only alternative
would be to wage an all-out war or otherwise, as in the past, end up in a
concentration camp. In the early 1990s, gatherings with the participation
of Serb leaders were organized to defend and propagate those ideas. In
1992, Radoslav Brdjanin, who presided over the crisis cell in the autono-
mous Serb region of Banja Luka, stated publicly that 2 per cent was the
maximum proportion of non-Serbs that could be tolerated in the
region 129. He advocated getting rid of the non-Serbs in three stages :
(1) by the creation of intolerable living conditions for non-Serbs ; (2) by
deportation and banishment ; (3) by liquidation of the remaining non-
Serbs. Serb newspapers and Belgrade television denounced the threat of
non-Serb extremists and spread the idea that they were arming in order

  127 ICTR, Prosecutor v. Alfred Musema, ICTR-96-13, Trial Chamber, Judgment and

Sentence of 27 January 2000, para. 175.
  128 See Tadić, Appeals Chamber, Judgment of 15 July, paras. 30-35.
  129 Statement reported by the ICTY in Tadić, IT-94-1-T, Judgment of 7 May 1997,

para. 89.

                                                                              411

           APPLICATION OF GENOCIDE CONVENTION (DISS. OP. MAHIOU)            451

to exterminate the Serbs. That propaganda campaign continued until
1993.


   122. As regards conspiracy, the point is to determine that there existed
a concerted plan to commit war crimes, crimes against humanity and
possibly acts of genocide. Such a plan follows from all the conduct of the
Respondent, which, after directly and publicly inciting ethnic cleansing,
prepared the necessary conditions for its perpetration. That State thus
weeded out from the Yugoslav army all non-Serb elements in order to
guarantee its loyalty. It made good the numbers with “volunteers” in
their place. While organizing the withdrawal of the JNA under interna-
tional pressure, it was planned to arm the Bosnian Serbs and to disarm
the non-Serbs. It was also planned to incorporate the Serbs of Bosnia and
their parallel institutions unofficially into the federal structure, so as to be
able to control them and continue providing them with the necessary
arms and budget. These precise and meticulous preparations, and the
close co-operation between the Republika Srpska and the Belgrade
authorities which they involved, attest to the existence of a conspiracy to
perpetrate the utmost violence, with the serious risk of sliding down the
slope towards genocide. What is important in this case is the existence of
a “deliberate act” and that it “must directly affect the commission of the
crime itself” 130.


               D. Aid or Assistance Provided by the Respondent
                       in the Commission of Genocide
   123. The opinion expressed here is that the Respondent was one of the
perpetrators of the crimes committed in the territory of Bosnia and
Herzegovina, and complicity is therefore ruled out, since logically one
cannot be the main perpetrator of and the accomplice to a criminal act at
one and the same time. As was recalled by the International Criminal
Tribunal for Rwanda and as we noted in paragraph 119 : “An act with
which an accused is charged cannot, therefore, be characterized as both
an act of genocide and an act of complicity in genocide.” 131 However,
this hypothesis warrants examination, since the Court has not upheld the
crime of complicity, whereas, in my opinion, there was sufficient evidence
to arrive at a different conclusion.
   124. The International Law Commission’s Articles on the Interna-
tional Responsibility of the State refer to aid or assistance in the commis-
sion of an internationally wrongful act in Article 16, which reads :
          “A State which aids or assists another State in the commission of

  130   Tadić, IT-94-1-T, Judgment of 7 May 1997, para. 678.
  131   ICTR, Prosecutor v. A. Musema, op. cit., para. 220.

                                                                            412

           APPLICATION OF GENOCIDE CONVENTION (DISS. OP. MAHIOU)                     452

        an internationally wrongful act by the latter is internationally respon-
        sible for doing so if :
        (a) That State does so with knowledge of the circumstances of the
              internationally wrongful act ; and
        (b) The act would be internationally wrongful if committed by that
              State.”
On the face of it, this provision concerning relations between States does
not seem directly applicable in the present case, inasmuch as the aid in
question concerned an entity, the Republika Srpska, which has no inter-
national status. But as the Court rightly asserted, while this provision is
not directly relevant, it
        “sees no reason to make any distinction of substance between ‘com-
        plicity in genocide’, within the meaning of Article III, paragraph (e),
        of the Convention, and the ‘aid or assistance’ of a State in the com-
        mission of a wrongful act by another State within the meaning of the
        aforementioned Article 16” (Judgment, para. 420).
It thus follows that the State which provided aid or assistance will be
responsible in so far as it has facilitated the commission of an interna-
tionally wrongful act.
   125. Complicity presupposes a number of participants intervening in
various ways in the accomplishment of a single criminal enterprise. The
direct perpetrator is the person who commits the offence and the accom-
plice facilitates its commission with full knowledge and awareness of it.
The accomplice can intervene after as well as before the criminal act 132. It
is commonly acknowledged in all national penal systems that complicity
is inseparable from criminal intent 133 ; it is a deliberate offence, in which
the accomplice must consciously identify with the principal act. But must
he also share the specific intent of the main perpetrator ? That question
has given rise to some debate, and the Genocide Convention is incom-
plete in this respect. We know that the ICTY has considered whether evi-
dence needs to be brought that the accomplice himself possessed the
intent to commit genocide 134 ; it did not uphold such an interpretation
and, to be an accomplice to the crime of genocide, it is sufficient to act
knowingly, that is to say in the awareness that the unlawful acts consti-
tute or might constitute genocide 135. The Court makes reference to this
issue in paragraph 421, but avoids addressing it on the grounds that it

  132  N. Robinson, op. cit., p. 21.
  133  Thus in the Zyklon B case, the judgment of the British Military Court of 8 March
1948 held that the provision of the gas had speeded up extermination in the camps and
that the accused knew the use which would be made of it (cited by C. Laucci, “La
Responsabilité pénale des détenteurs de l’autorité : étude de la jurisprudence récente des
tribunaux pénaux internationaux”, L’Observatoire des Nations Unies, No. 6, 1999, pp. 151-
152).
   134 Krstić case, Appeals Chamber, Judgment of 19 April 2004, paras. 140-142.
   135 Ibid., paras. 143-144.



                                                                                     413

        APPLICATION OF GENOCIDE CONVENTION (DISS. OP. MAHIOU)               453

does not arise in the present case. However, it is regrettable that it does
not rule clearly when all the underlying reasoning relies on the notion
that knowledge is sufficient to result in complicity, as indeed is evident
further on in paragraph 432 regarding complicity and violation of the
obligation to prevent genocide ; the Court should have been clearer in its
findings and asserted that complicity does not require the accomplice to
share the specific intent of the direct perpetrator of the crime of genocide,
but that it is sufficient for him to be aware of that specific intent. It there-
fore suffices to determine that the FRY knew of the genocidal intent —
even if it did not share it — of the criminals to whom it provided assist-
ance, in order to establish its complicity in the crime of genocide.

   126. In the present case, the Respondent was aware of the circum-
stances which made the conduct of the assisted entity internationally
wrongful, i.e. a policy of ethnic cleansing which was common knowledge
and denounced by the highest international authorities, in particular the
United Nations Security Council and General Assembly ; it knew full well
that its aid was being used to commit all manner of crimes, including acts
of genocide which the Republika Srpska would have been unable to com-
mit on such a scale, as in Srebrenica, without the support of the FRY.
This is moreover the conclusion at which the Court arrives on three occa-
sions : first, when it notes that : “had [the Respondent] withdrawn that
support, this would have greatly constrained the options that were avail-
able to the Republika Srpska authorities” (Judgment, para. 241) ; again,
in reference to “the very important support given by the Respondent to
the Republika Srpska, without which it could not have ‘conduct[ed] its
crucial or most significant military and paramilitary activities’” (Judg-
ment, para. 394) ; and finally, and most importantly, in declaring the fol-
lowing with respect to Srebrenica :

        “Undoubtedly, the quite substantial aid of a political, military and
     financial nature provided by the FRY to the Republika Srpska and
     the VRS, beginning long before the tragic events of Srebrenica, con-
     tinued during those events. There is thus little doubt that the atroci-
     ties in Srebrenica were committed, at least in part, with the resources
     which the perpetrators of those acts possessed as a result of the gen-
     eral policy of aid and assistance pursued towards them by the
     FRY.” (Judgment, para. 422.)

  127. After such an acknowledgment, it would have been logical for the
Court to draw all the conclusions from it and decide on the complicity of
the Respondent. That was not, however, the finding reached by the
majority. In other words, the conditions for establishing the material ele-
ment of aiding and assisting the crime of genocide were present, but the
Court did not accept them, dismissing the responsibility of the Respon-
dent on the grounds that the intentional element was lacking and, more
particularly, because

                                                                            414

        APPLICATION OF GENOCIDE CONVENTION (DISS. OP. MAHIOU)             454

    “it is not established beyond any doubt in the argument between the
    Parties whether the authorities of the FRY supplied — and contin-
    ued to supply — the VRS leaders who decided upon and carried out
    those acts of genocide with their aid and assistance, at a time when
    those authorities were clearly aware that genocide was about to take
    place or was under way” (Judgment, para. 422).
The Court returns to the lack of evidence of intent in the following para-
graph, as if to persuade itself of the argument, stating : “[i]t has therefore
not been conclusively established that, at the crucial time, the FRY sup-
plied aid to the perpetrators of the genocide in full awareness that the aid
supplied would be used to commit genocide” (Judgment, para. 423).
However, this statement and the conclusion which follows from it are no
more evident or convincing ; they raise a number of questions concerning
various points. Must one have acted only “at the critical time”, as indi-
cated in paragraph 423, to be an accomplice to genocide ? Is it really pos-
sible to massacre over 7,000 persons in an improvised or spontaneous
way, without some degree of advance preparation and planning ? In view
of the closeness and regularity of the contacts between the authorities of
the FRY and those of the Republika Srpska — especially the human con-
tacts through high-ranking officers of the FRY’s army serving in the
VRS — can we really regard as indisputable the lack of knowledge of
such a project on the part of the authorities of the FRY ? Among other
evidence accumulated regarding the knowledge of the respondent State’s
leadership of the intent of the perpetrators of the massacres, does not the
testimony of General Wesley Clark, quoted and discussed in para-
graph 437, constitute a sufficiently convincing element indicating that
President Milošević was very aware of what was about to happen in Sre-
brenica ? And indeed the Court recognizes that he was, since it is on that
basis that it establishes the violation of the obligation of prevention pro-
vided for by the Convention. Without such knowledge, the violation of
that obligation could not be established.

   128. It is precisely on this point concerning the element of awareness
or knowledge of the crimes committed that one cannot help noting a cer-
tain incoherence in or contradiction between the Court’s two findings.
On the one hand, the Court refuses to acknowledge the existence of com-
plicity on the part of the Respondent’s authorities because they were not
informed or, more precisely, were not “clearly aware that genocide was
about to take place or was under way” (Judgment, para. 422) ; on the
other, it holds nevertheless that those organs breached their obligation to
prevent genocide because the Belgrade authorities “could hardly have
been unaware of the serious risk” which existed of the perpetration of
genocide (Judgment, para. 436). Or even more precisely :
    “[g]iven all the international concern about what looked likely to
    happen at Srebrenica, given Milošević’s own observations to Mladić,
    which made it clear that the dangers were known and that these dan-

                                                                          415

        APPLICATION OF GENOCIDE CONVENTION (DISS. OP. MAHIOU)            455

    gers seemed to be of an order that could suggest intent to commit
    genocide, unless brought under control, it must have been clear that
    there was a serious risk of genocide in Srebrenica” (Judgment,
    para. 438).


It is more than merely difficult to follow the Court’s reasoning ; despite
the remarkable subtlety employed in its complex analysis to explain the
distinction between the awareness necessary in order to be an accomplice
to genocide and the awareness necessary in order to prevent genocide,
both from a logical standpoint and in view of the factual circumstances
obtaining in this case, it is hard to comprehend that distinction and,
therefore, the difference in the findings concerning the implication of the
Respondent. In other words, since a clear awareness of the serious danger
of genocide existed within the organs of the Respondent, the first obliga-
tion for them was to prevent acts of genocide ; they then had the further
obligation of not continuing to provide the future perpetrators of the
criminal acts with the aid or assistance enabling or making it easier for
them to commit those acts. The Court should thus have found not only
that there had been a breach of the obligation to prevent, but also that
there had been complicity, especially as the Respondent’s aid and assist-
ance to Republika Srpska continued even after the genocide in Sre-
brenica, as was found by the ICTY and as confirmed by the Court itself
in the present Judgment.
   129. The operative part of the Judgment concerns Serbia, since it must
address the State which is the Respondent on the date when the Court
delivers its Judgment. A judgment cannot be addressed to a fictitious
State which has ceased to exist ; it is thus Serbia which is addressed in the
operative part as the continuator State of Serbia and Montenegro, just as
Serbia and Montenegro was the continuator of the FRY. The conduct
analysed and judged in the present case is that of the FRY and of Serbia
and Montenegro, as the Court indicates in the preamble by referring to
one or other of these States depending on the period concerned, in order
to identify clearly the perpetrators of the acts and consequently attribute
the resulting responsibility to Serbia as the continuator of the two previ-
ous States.
   It should also be noted that the Court expressly refers, in para-
graph 78, to the Republic of Montenegro, which became independent on
3 June 2006, after the end of the public hearings, and which informed the
Court by a letter dated 29 November 2006 that the new State did not
intend to adopt the capacity of Respondent in the case at hand. It is
important to cite that paragraph of the Judgment of the Court : “That
being said, it has to be borne in mind that any responsibility for past
events determined in the present Judgment involved at the relevant time
the State of Serbia and Montenegro.”
   This paragraph recalls the responsibilities incumbent upon the Repub-
lic of Montenegro, and I interpret this reminder as meaning that, even if

                                                                         416

        APPLICATION OF GENOCIDE CONVENTION (DISS. OP. MAHIOU)           456

the operative part is not directly addressed to the Republic of Montene-
gro, it is nonetheless responsible as a successor State, in accordance with
the rules of international law governing the international responsibility of
States, State succession with respect to treaties and State succession with
respect to property, archives and State debts. I regret that the Court was
not more precise in its reminder of the obligations of the Republic of
Montenegro, given the circumstances of the present case. The Republic
of Montenegro is a party to the Genocide Convention, which requires it
to comply with all the resulting obligations, including that of prosecuting
and punishing the perpetrators of acts of genocide. Moreover, it has suc-
ceeded to the Dayton Agreements, which commit it to full co-operation
in achieving the goals established by those agreements.


                                             (Signed) Ahmed MAHIOU.




                                                                        417

